Exhibit 10.11

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AS INDICATED BY [REDACTED] AND SEPARATELY FILED WITH THE
COMMISSION.

 

LOGO [g500075img249.jpg]

  CLIFFORD CHANCE LLP

EXECUTION VERSION

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

AS DUTCH FLEETCO

AVIS ALQUILE UN COCHE, S.A.

AS SPANISH SERVICER

AND

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

AS FLEETCO SECURITY AGENT

 

 

SPANISH SERVICING AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page   1.   Definitions      2    2.   Principles of
Interpretation      2    3.   Common Terms      3    4.   Appointment of Spanish
Servicer      4    5.   Outsourcing      4    6.   Grant of Powers of Attorney
     5    7.   Liability and Force Majeure      6    8.   Spanish Servicer
Representations and Warranties      9    9.   Dutch FleetCo Representation     
13    10.   Spanish Servicer Covenants      13    11.   Dutch FleetCo Covenants
     15    12.   Spanish Servicer Fees      16    13.   Costs and Expenses     
16    14.   Payment Mechanics      16    15.   Servicer Termination Events     
18    16.   Obligations of Spanish Servicer after Termination      19    17.  
Entire Agreement      21    18.   Further Assurance      21    19.   FleetCo
Security Agent Party to Agreement      22    20.   Change of FleetCo Security
Agent      22    21.   Services Non-Exclusive      22    22.   No Partnership   
  23    23.   Continuation of Obligations      23    24.   Assignment and
Subcontracting      23    25.   Obligations as Corporate Obligations      23   
26.   Time of the Essence      24    27.   Value Added Tax and Stamp Taxes     
24    28.   Insufficient Recoveries      25    29.   Amendment      25    30.  
Governing Law      25    31.   Jurisdiction      25    32.   Governing Language
     25    33.   Execution      25    Schedule 1 Services      27   

 

- i -



--------------------------------------------------------------------------------

Part A Fleet Management

     27   

Part B Administrative Management Services

     34   

Part C Cash Management, Records and Information Reporting

     37   

Schedule 2 Negotiation Guidelines in relation to New Buy-Back Agreements to be
entered into between Fleetcos and Vehicles Manufacturers

     46   

Schedule 3 Rejected Vehicle Schedule

     58   

Schedule 4 Conditions Precedent

     59   

Schedule 5 Form of Officer’s Certificate

     60   

Schedule 6 Form of Director’s Certificate Regarding Negotiation Guidelines
Compliance

     61   

Schedule 7 Spanish Servicer Communication to Dutch FleetCo Due to Subprocessing
Agreement

     62   

Schedule 8 Contrato De Subencargo De Tratamiento Suscrito Entre Avis AlQuile Un
CochE, S.A. Y [Insert Sub Encargado]

     63   

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 5 March 2013

BETWEEN:

 

(1)

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA, the Spanish branch of FINCAR FLEET B.V.
(a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of Netherlands) with registered
address at Avenida Manoteras, nº 32, 28050 Madrid, Spain and Spanish fiscal
identification number W0037096E and registered at the Mercantile Registry in
Madrid under volume 28809, page 190, section 8th and sheet M-518708, first entry
(the “Dutch FleetCo”);

 

(2) AVIS ALQUILE UN COCHE, S.A. (registered at the Mercantile Registry of Madrid
under volume 2552, page 68, sheet number M-44527, inscription 265ª and with
fiscal identification number A28152767), a company incorporated in Spain with
its principal place of business in Spain, whose registered office is at Avenida
Manoteras, nº 32, 28050 (Madrid) (the “Spanish Servicer”); and

 

(3) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a bank incorporated pursuant
to the laws of France with registered office at 9 quai du Président Paul Doumer,
92920 Paris, la Défense Cedex, France, registered with the Registre du Commerce
et des Sociétés de Nanterre with number 304.187.701, in its capacity as FleetCo
Security Agent for the FleetCo Secured Creditors (the “FleetCo Security Agent”).

INTRODUCTION:

 

(A) The Spanish Servicer carries on the business of operating a vehicle rental
business in Spain.

 

(B) Dutch FleetCo owns or will own Vehicles and lease them to Avis Alquile un
Coche, S.A. in its capacity as lessee under the Spanish Master Lease Agreement.

 

(C) Spanish Servicer has agreed to act as servicer to provide certain
administrative services to Dutch FleetCo in respect of, amongst other things,
the Vehicles, in accordance with the terms of this Agreement.

 

(D) Dutch FleetCo will also enter into a Public Deed (póliza) of Pledge over
Vehicles and a Third Party Holding Agreement in relation to the Public Deed of
Pledge over Vehicles in order to secure its obligations in relation to the
Spanish Vehicle Fleet in favour of the FleetCo Secured Creditors.

THE PARTIES AGREE as follows:

 

- 1 -



--------------------------------------------------------------------------------

SECTION A

DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1. DEFINITIONS

 

1.1 Definitions

 

  1.1.1 Unless otherwise defined in this Agreement or the context requires
otherwise, capitalised words and expressions used in this Agreement have the
meanings ascribed to them in the Master Definitions Agreement dated on or about
the date hereof, and entered into by, amongst others, the Issuer, the Issuer
Security Trustee and the Transaction Agent (the “Master Definitions Agreement”)
(as the same may be amended, varied or supplemented from time to time) and shall
be governed by Spanish law when used in this Agreement.

 

  1.1.2 If there is any inconsistency between the definitions given in this
Agreement and those given in the Master Definitions Agreement or any other
Transaction Document, the definitions set out in this Agreement will prevail.

 

  1.1.3 In this agreement the following definition is also used:

“Tax on Motor Vehicles” means “Impuesto sobre Vehículos de Tracción Mecánica”
and is a Spanish annual fee in respect of any motor vehicle suitable for use on
public roadways.

 

2. PRINCIPLES OF INTERPRETATION

 

2.1 Construction of words

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full
herein.

 

2.2 Meaning of “to ensure” or “to procure”

In this Agreement, where there is a reference to the giving of notices,
performing of calculations, provision of documents, making of determinations and
other administrative activities, in each case, to be carried out “to ensure” or
“to procure” the compliance with or performance of certain terms in certain
agreements, any such reference means the giving of all such notices, the making
of all such calculations, the provision of all such documents, the making of all
such determinations and all such other administrative activities as are required
by the terms of such agreements to make such compliance or performance possible.

 

2.3 Meaning of “to arrange”

Where this Agreement states that the Spanish Servicer is “to arrange” for a
payment to be made, or other obligations to be performed, to or by Dutch FleetCo
or any other person, the Spanish Servicer (unless expressly provided otherwise)
shall be obliged to use best endeavours to make all the necessary arrangements
within the Spanish Servicer’s control required on the part of Dutch FleetCo
and/or of itself to facilitate such payment or performance and to the extent
that it has done so shall have discharged its obligation “to arrange” for the
relevant payment to be made or other obligation to be performed and shall not be
liable as primary debtor, indemnitor, guarantor or otherwise as surety, in
respect of such payment or other obligations.

 

- 2 -



--------------------------------------------------------------------------------

2.4 Construction of “Lessee”

In this Agreement, any reference to the “Lessee” shall be deemed to be a
reference to Avis Alquile Un Coche, S.A. acting as lessee under the Spanish
Master Lease Agreement.

 

2.5 Spanish Servicer not regarded as payer

In this Agreement the Spanish Servicer shall not be regarded as the “payer”
merely by reason of it making necessary arrangements within the Spanish
Servicer’s control for the transmission or payment of funds.

 

2.6 Prevalence of Third Party Holding Agreement

Each of Dutch FleetCo and the Spanish Servicer agrees that the role of the
Spanish Servicer as Third Party Holder shall prevail over the role of the same
as Spanish Servicer and that the terms of the Third Party Holding Agreement
shall prevail over the terms of this Agreement in the event of any conflict or
discrepancy arising.

 

3. COMMON TERMS

 

3.1 Incorporation of Common Terms

The Common Terms apply to this Agreement and shall be binding on the parties to
this Agreement as if set out in full in this Agreement.

 

3.2 Conflict with Common Terms

If there is any conflict between the Common Terms as incorporated by reference
into this Agreement and the other provisions of this Agreement, the provisions
of the incorporated Common Terms shall prevail to the fullest extent permitted
by applicable law. For the purpose of this Agreement the Common Terms shall be
governed, read and construed in accordance with Spanish law.

 

- 3 -



--------------------------------------------------------------------------------

SECTION B

APPOINTMENT AND DELEGATION

 

4. APPOINTMENT OF SPANISH SERVICER

 

4.1 Appointment

Dutch FleetCo hereby appoints the Spanish Servicer in accordance with this
Agreement to be the Servicer, to provide the Services (as defined and set out in
Schedule 1 (Services)) in accordance with the terms of this Agreement with
effect from the date hereof and the Spanish Servicer accepts such appointment.

 

4.2 Conditions precedent

The appointment of the Spanish Servicer pursuant to Clause 4.1 (Appointment) is
subject to the satisfaction of all the conditions precedent required to be
satisfied by the Lessee pursuant to clause 6.2 (Conditions precedent to lease)
of the Spanish Master Lease Agreement and the receipt of the documents listed in
Schedule 4 (Conditions Precedent), each in a form satisfactory to Dutch FleetCo.

 

4.3 Spanish Servicer’s agency limited

The Spanish Servicer shall have no authority by virtue of this Agreement to act
for or represent Dutch FleetCo as agent or otherwise save in respect of those
functions and duties which it is expressly authorised to perform and discharge
by this Agreement in an agency capacity and for the period during which this
Agreement so authorises it to perform and discharge those functions and duties.

 

4.4 Spanish Servicer’s authority necessary to exercise of rights

In connection with the rights, powers and discretions conferred on the Spanish
Servicer under this Agreement, the Spanish Servicer shall have the full power,
authority and right to do or cause to be done any and all things which it
reasonably considers necessary in relation to the exercise of such rights,
powers and discretions in relation to the performance of the relevant Services.

 

4.5 Spanish Servicing Standard

The Spanish Servicer shall, at all times during the term of this Agreement,
perform its obligations with all reasonable care, skill and diligence and in the
utmost good faith and in the same manner as it would service assets to which it
was beneficially entitled and with at least the same care and skill that would
be expected of a professional servicer of similar assets (the “Servicing
Standard”).

 

5. OUTSOURCING

 

5.1 The Spanish Servicer may delegate all or part of the Services to any person
as its Sub-contractor on the condition that:

 

  5.1.1 the Spanish Servicer reasonably believes that the Sub-contractor is
capable of, and experienced in, performing the sub-contracted Services;

 

- 4 -



--------------------------------------------------------------------------------

  5.1.2 no cost shall be borne by Dutch FleetCo or the FleetCo Security Agent in
connection with such delegation;

 

  5.1.3 the Spanish Servicer shall maintain up-to-date records of the Services
which have been delegated to any Sub-contractor, and such records shall contain
the name and contact information of the Sub-contractor;

 

  5.1.4 in delegating any of the Services to a Sub-contractor, the Spanish
Servicer shall act as a principal and not as an agent of Dutch FleetCo and shall
use reasonable skill and care in choosing a Sub-contractor;

 

  5.1.5 the Spanish Servicer shall not be released or discharged from any
liability under this Agreement, and no liability shall be diminished, and shall
remain primarily liable for the performance of all of the obligations of the
Spanish Servicer under this Agreement;

 

  5.1.6 the performance or non-performance and the manner of performance by any
Sub-contractor of any of the Services shall not affect the Spanish Servicer’s
obligations under this Agreement;

 

  5.1.7 any breach in the performance of the Services by a Sub-contractor shall
be treated as a breach of this Agreement by the Spanish Servicer;

 

  5.1.8 neither Dutch FleetCo nor the FleetCo Security Agent shall have any
liability for any act or omission of any Sub-contractor and shall have no
responsibility for monitoring or investigating the suitability of any
Sub-contractor;

 

  5.1.9 any obligations delegated to an entity are identical or similar to those
obligations undertaken by the Spanish Servicer vis-a-vis Dutch FleetCo under
this Agreement; and

 

  5.1.10 to the extent that the Spanish Servicer retains the services of third
parties to transport Vehicles belonging to Dutch FleetCo in respect of which the
lease has expired pursuant to the Spanish Master Lease Agreement, and provided
that such Vehicles are transported in connection with the provision of the
Services, the Spanish Servicer shall promptly send or cause to be sent to each
transporter at the latest on the date on which the first aforementioned Vehicle
is transported by such transporter, a notice confirming the ownership of the
Vehicles by Dutch FleetCo.

 

5.2 The Spanish Servicer shall (i) notify the Transaction Agent and the FleetCo
Security Agent of the identity of any such delegate, and (ii) provide a copy of
any sub-delegation agreement to the Transaction Agent and FleetCo Security Agent
as soon as reasonably practicable after it is entered into.

 

6. GRANT OF POWERS OF ATTORNEY

Dutch FleetCo shall from time to time upon receipt of request by the Spanish
Servicer, promptly give to the Spanish Servicer any powers of attorney or other
written authorisations or mandates and instruments as are reasonably necessary
to enable the Spanish Servicer to perform its obligations under this Agreement.
Such powers of attorney shall cease to have effect when the Spanish Servicer
ceases to act as servicer under this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

7. LIABILITY AND FORCE MAJEURE

 

7.1 Liabilities

The Spanish Servicer shall not be liable in respect of any Liabilities suffered
or incurred by Dutch FleetCo or the FleetCo Security Agent as a result of the
performance of its obligations under this Agreement save where such Liability is
suffered or incurred as a result of any negligence, fraud or wilful default of
the Spanish Servicer or a Sub-contractor or any material breach by them of the
provisions of this Agreement (including any breach under Clause 4.5 (Spanish
Servicing Standard)).

 

7.2 Spanish Servicer not liable for obligations

Subject to Clause 7.1 (Liabilities) but notwithstanding any other provisions of
this Agreement, if the Spanish Servicer is rendered unable to carry out any of
its obligations under this Agreement as a result of:

 

  7.2.1 failure by a FleetCo Secured Creditor to comply with any of its
obligations under a Relevant Transaction Document; or

 

  7.2.2 it being prevented from so doing by any Regulatory Direction or any
Requirement of Law (other than arising as a result of an Insolvency Event in
respect of the Spanish Servicer); or

 

  7.2.3 the occurrence of a Force Majeure Event,

the Spanish Servicer shall not be liable for any failure to carry out such
obligations for so long as it is so prevented, provided that this Clause shall
not apply if such event arises as a result of a wilful default, fraud, illegal
dealing or breach of an agreement by the Spanish Servicer or its Sub-contractor.

 

7.3 Spanish Servicer to minimise loss

Notwithstanding that in the circumstances specified in Clause 7.2 (Spanish
Servicer not liable for obligations) it is relieved from liability for failure
to perform its obligations under this Agreement, the Spanish Servicer shall take
such reasonable steps as are available to it (if any) to meet such obligations
while such circumstances subsist and shall take such reasonable steps as are
available to it in its sole discretion to procure that such event ceases to
occur and/or that any loss resulting from any such event is minimised, including
the installation and use of back-up information technology systems.

 

7.4 Spanish Servicer notice of failure to carry out obligations

If the Spanish Servicer is prevented from carrying out any of its obligations
under this Agreement as a result of any event referred to in Clause 7.2 (Spanish
Servicer not liable for obligations), the Spanish Servicer shall give notice to
Dutch FleetCo and the Transaction Agent and FleetCo Security Agent as soon as
reasonably practicable after

 

- 6 -



--------------------------------------------------------------------------------

being so prevented detailing the particulars of such event and, as soon as
reasonably practicable thereafter, upon written request of Dutch FleetCo, the
Transaction Agent and the FleetCo Security Agent, a notice indicating the steps,
if any, which the Spanish Servicer proposes to take pursuant to Clause 7.3
(Spanish Servicer to minimise loss).

 

7.5 Vehicle Loss

If a loss, damage, theft, destruction, attachment, seizure, confiscation or
other Liability is suffered with respect to a Vehicle (“Vehicle Loss”), however
caused or occasioned, the Spanish Servicer shall bear the risk of such Vehicle
Loss and indemnify Dutch FleetCo forthwith for Liabilities suffered in relation
thereto, and may assert such claims or other appropriate actions which it
considers to have a reasonable prospect of success on behalf of Dutch FleetCo or
itself, after taking into account the desirability of pursuing such claim and
the costs of such action, as may be required to recover such Vehicle Loss from
the party responsible for such Vehicle Loss.

 

7.6 Data protection

The Spanish Servicer and Dutch FleetCo acknowledge and accept that for the
provision of services under the Spanish Master Lease Agreement and the Spanish
Servicing Agreement it may be necessary for the Spanish Servicer to have access
to personal data for which Dutch FleetCo is responsible (the “Data Files”),
whereby the Spanish Servicer will process such Data Files on Dutch FleetCo’s
behalf.

The Spanish Servicer and Dutch FleetCo acknowledge and accept that for the
provision of services under the Spanish Master Lease Agreement and the Spanish
Servicing Agreement it may be necessary that some of the Spanish Servicer’
providers have access to personal data for which Dutch FleetCo is responsible
(the “Sub-processor” or “Sub-processors”).

 

  7.6.1 Processing:

In order to comply with the provisions of Article 12 of Organic Law 15/1999,
dated 13 December, on the Protection of Personal Data (the “LOPD”) and
implementing regulations, the parties agree that if the Spanish Servicer or the
Sub-processor/s are requested to process protected data, the following rules
will apply:

 

  (i) The Spanish Servicer will maintain the secrecy and confidentiality of the
Data Files.

 

  (ii) The Spanish Servicer must follow Dutch FleetCo’s instructions when
processing the Data Files.

 

  (iii) The Spanish Servicer will not apply or use these Data Files for purposes
other than for the provision of the services referred to herein.

 

  (iv) The Spanish Servicer must not communicate or assign these Data Files to
third parties even if such assignment is for conservation purposes.

 

- 7 -



--------------------------------------------------------------------------------

  (v) The Spanish Servicer will adopt, with regard to the Data Files, the
security measures required in order to comply with Article 9 of the LOPD and
Royal Decree 1720/2007, dated 21 December, which approves the implementing
regulations of the LOPD. Such security measures may be modified at Dutch
FleetCo´s request in order to adapt them pursuant to changes in the regulations
or as a result of variations to the type of personal data included in the Data
Files.

Upon termination of this Agreement or, if applicable, at the request of Dutch
FleetCo upon completion of the services, the Data Files that the Spanish
Servicer may have in its possession (as well as any files or documents that
contain any personal data included in the Data Files), will be returned to Dutch
FleetCo or, upon the latter’s written request, destroyed in their entirety, all
of this within a period of seven (7) business days, and the Spanish Servicer
will be responsible for providing proof that it has done so should Dutch FleetCo
request the same.

The Spanish Servicer undertakes to assume directly liability and to hold Dutch
FleetCo harmless from any liabilities, including but not limited to,
administrative sanctions, which Dutch FleetCo may face as a result of the
failure by the Spanish Servicer to comply with all or part of its obligations
established in this Clause, to the extent that such liability or breach derives
from actions or omissions on the part of the Spanish Servicer within its remit.

 

  7.6.2 Subprocessing:

In order to comply with the provisions of Article 21 of Royal Decree 1720/2007
dated 21 December, the parties agree that the Sub-processor/s may have access to
personal data for which Dutch FleetCo is responsible, in order to co-operate
and/or render services necessary and linked with those administrative services
to be rendered by the Spanish Servicer in respect of, amongst other things, the
Vehicles as described in this Agreement and/or the Spanish Master Lease
Agreement.

For this purposes, the Spanish Servicer hereby shall communicate to Dutch
FleetCo the identity of each Sub-processor before each sub-processing takes
place, by means of the communication form attached as Schedule 7.

The Spanish Servicer must ensure that the Sub-processor/s proceed/s according to
Dutch FleetCo’s instructions and guidelines.

Additionally, the Spanish Servicer shall enter into an agreement with the
Sub-processor/s in the same terms as those set out in the template attached as
Schedule 8 and provide a copy of such sub-processor agreement to the Transaction
Agent and the FleetCo Security Agent as soon as practicable after it has been
entered into.

 

- 8 -



--------------------------------------------------------------------------------

SECTION C

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8. SPANISH SERVICER REPRESENTATIONS AND WARRANTIES

The Spanish Servicer makes (i) the representations and warranties it makes under
clause 3.2 (Representations and Warranties of the Avis Obligors) of the
Framework Agreement at the times set out in the Framework Agreement and (ii) the
representations and warranties of this Clause 8 to Dutch FleetCo and the FleetCo
Security Agent on the terms set out below, as at the Effective Date and on each
Lease Determination Date and each Lease Payment Date, with reference to the
facts and circumstances then existing.

 

8.1 Solvency

No Insolvency Event has occurred in respect of the Spanish Servicer.

 

8.2 No Cross Default

To the best of the Spanish Servicer’s knowledge and belief, it is not in breach
of or default under any agreement, indenture, contract, mortgage, deed or other
instrument to which it is a party or which is binding on it or any of its
assets, (i) where such agreement, indenture, contract, mortgage, deed or other
instrument relates to Financial Indebtedness, the aggregate amount of such
Financial Indebtedness exceeds EUR 30,000,000 (or its equivalent in any other
currency); or otherwise (ii) where such breach or default would reasonably be
expected to have a Material Adverse Effect in respect of the Spanish Servicer
(as if references in the definition of Material Adverse Effect to Dutch FleetCo,
Italian FleetCo and the Issuer were a reference to the Spanish Servicer).

 

8.3 Arm’s Length Transactions

This Agreement has been entered into by the Spanish Servicer in good faith for
the benefit of the Spanish Servicer and on arm’s length commercial terms.

 

8.4 Insurances

Neither the Insurance Policies (as defined in the Spanish Master Lease
Agreement) nor any part thereof are subject to any Security.

 

8.5 Employees

 

  8.5.1 Deemed Reiteration

In relation to all employees involved in the provision of the services provided
to Dutch FleetCo:

 

  (i) the Spanish Servicer has complied with all material labour and social
security laws and regulations, as well as any applicable collective bargaining
agreement;

 

- 9 -



--------------------------------------------------------------------------------

  (ii) the Spanish Servicer has punctually made all payments due by it in
application of labour or any social security laws or regulations as well as with
any applicable collective bargaining agreement (to the extent such non-payment
may create liability for Dutch FleetCo); and

 

  (iii) no claim (a “Claim”) is asserted, or to the best of its knowledge,
expected against it in connection with its application of such labour and social
security laws and regulations and any applicable collective bargaining agreement
(to the extent such Claim may create liability for Dutch FleetCo),

this representation being made from the Signing Date and which shall be deemed
repeated on each Reporting Date.

 

  8.5.2 Disclosure Certificate

If the Spanish Servicer becomes aware, in relation to any of its employees
involved in the provision of the services provided to Dutch FleetCo, of any
non-payment referred to under Clause 8.5.1 (i) above or any Claim referred to
under Clause 8.5.1 (ii) above, which renders the representation made on the
preceding Reporting Date incorrect or misleading, it shall disclose with
sufficient details in a certificate (the “Disclosure Certificate”) to be
delivered to Dutch FleetCo on the immediately following Reporting Date, the
element which renders such representation incorrect or misleading.

 

  8.5.3 Information Undertaking and inspection

 

  (i) The Spanish Servicer will provide Dutch FleetCo, on the Signing Date and
on a monthly basis (upon request by Dutch FleetCo), with the updated
“certificates of compliance” issued by the General Treasury of the Social
Security.

 

  (ii) Dutch FleetCo has the right to request the delivery by the Spanish
Servicer, at any time during usual business hours and upon 15 days’ reasonable
prior written notice (but not more than once within a calendar month) of the
Social Security Contribution Bulletins of the Services (as defined and set out
in Schedule 1 (Services)), with the relevant registry data and stamps, or the
electronic certificate from the General Treasury of the Social Security
demonstrating that the relevant monthly payments to the Social Security have
been made.

 

  (iii) Dutch FleetCo has the right to inspect, at any time, during usual
business hours and upon giving 15 days’ prior written notice (specifying the
documentation to be inspected), all documentary evidence of the Spanish
Servicer’s fulfilment of the relevant payment obligations which the latter has
undertaken in application of any labour or Social Security laws, provided in
that respect that no more than two inspections referred to in this paragraph are
instigated by Dutch FleetCo within the same year, unless such inspection is
instigated as a result of any existing failure or misrepresentation by the
Spanish Servicer.

 

- 10 -



--------------------------------------------------------------------------------

  8.5.4 Non-covered risk

If any inspection or information request reveals that:

 

  (i) the Spanish Servicer has not punctually made all payments due by it in
application of labour or any social security laws and regulations and applicable
collective bargaining agreement and/or Claim(s) are asserted, or to the best of
its knowledge, expected against it in connection with its application of such
labour and social security laws and regulations and applicable collective
bargaining agreement (to the extent such non-payment or such Claim(s), as the
case may be, may create liability for Dutch FleetCo); and

 

  (ii) the Spanish Servicer has not paid the amount it should have paid to Dutch
FleetCo had such fact or information been fully and duly disclosed,

then the Spanish Servicer shall pay to Dutch FleetCo, within 15 Business Days
after reception of the inspection report, an amount equal to the amount claimed
or at stake (as such amount will be conclusively determined by Dutch FleetCo,
after having discussed such calculation in good faith with the Spanish Servicer,
on the basis of the detailed conclusions of the relevant inspection (a copy of
which being provided to the Spanish Servicer) or of the information it has
received and taking into account all amounts (including any fixed amount)
already paid (if any) to cover such non-payment and/or Claim).

Such amount shall be repaid by Dutch FleetCo to the Spanish Servicer only
(i) when, in relation to the event which gave rise to the payment of such
reserve, the Spanish Servicer is able to clearly demonstrate that it has
punctually made all payments due by it and/or that no Claim is asserted against
it in connection therewith and (ii) subject to the terms of the Schedule 3
(Priorities of Payments) of the Framework Agreement.

 

  8.5.5 Sanctions

Non-delivery

Upon the failure by the Spanish Servicer to comply with or perform any of its
delivery obligations set out in items (i) and/or (ii) of paragraph 8.5.3 above
(to the extent provided to the Spanish Servicer by the relevant competent
authority, unless the Spanish Servicer has failed to duly request the relevant
document to the competent authority and subject to a five (5) Business Days,
cure period), it shall pay, on demand and to Dutch FleetCo, a fixed amount of
EUR 100,000 (subject to (i) downward adjustment with the prior consent of the
FleetCo Security Agent or (ii) upwards adjustment upon request of rating
agencies) by way of indemnity.

Inspection Failure

Without prejudice to the foregoing:

 

  (i) if the Spanish Servicer fails to provide Dutch FleetCo (or any
professional instructed by it) with any document which may be reasonably
required during any inspection; and

 

- 11 -



--------------------------------------------------------------------------------

  (ii) if the lack of such document results in a material liability risk
according to Dutch FleetCo (or any professional instructed by it) (acting
reasonably),

then the Spanish Servicer shall immediately pay, on demand and to Dutch FleetCo,
a fixed amount of EUR 100,000 (subject to (i) downward adjustment with the prior
consent of the FleetCo Security Agent or (ii) upwards adjustment upon request of
rating agencies) by way of indemnity.

This amount shall be increased (by way of additional payment to Dutch FleetCo)
or decreased (by way of repayment to the Spanish Servicer, subject to the terms
of Schedule 3 (Priorities of Payments) of the Framework Agreement), as the case
may be, on the date Dutch FleetCo (or any professional instructed by it) is able
to precisely determine the relevant non-payment and/or Claim (or the absence of
any such liability risk, should the Spanish Servicer be able to clearly
demonstrate that it has punctually made all payments due by it and/or that no
Claim is asserted against it in connection with the liability risk referred to
above).

 

  8.5.6 Outsourcing

To the extent that the outsourcing may entail a risk of assumption by Dutch
FleetCo of the employment, tax and Social Security related liabilities of the
sub-contractor, the Spanish Servicer shall not be entitled, at any event and
under any circumstances, to sub-contract, outsource or delegate part of the
services to perform under the Services (as defined in Schedule 1 (Services)), to
any person as its sub-contractor.

To the extent that it may not entail a risk of assumption by Dutch FleetCo of
the employment, tax and Social Security related liabilities of the
sub-contractor, the Spanish Servicer may, with the prior written consent of
Dutch FleetCo, delegate part of the services to perform under the Services (as
defined in Schedule 1 (Services)) to any person as its sub-contractor on the
condition that:

 

  (i) the Spanish Servicer shall maintain records of the services which have
been delegated to any sub-contractor;

 

  (ii) the Spanish Servicer shall not be released or discharged from any
liability or obligation under this Agreement and shall remain responsible for
the performance of all of its obligations under this Agreement;

 

  (iii) any breach in the performance of the services by a sub-contractor shall
be treated as a breach of this Agreement by the Spanish Servicer (subject to it
being entitled to remedy such breach during the applicable grace period (if
any)) under a FleetCo Event of Default;

 

  (iv) Dutch FleetCo shall not have any liability for any act or omission of any
sub-contractor and shall have no responsibility for monitoring or investigating
the suitability of any sub-contractor; and

 

  (v) where any sub-contractor gains or will gain custody of any vehicles of
Dutch FleetCo in carrying out its obligations, the Spanish Servicer shall be
required to ensure that such sub-contractor acknowledges Dutch FleetCo’s
ownership of such assets and waives any retention right it may have thereover.

 

- 12 -



--------------------------------------------------------------------------------

The Spanish Servicer shall provide a copy of each document delivered either by
or to it pursuant to this Clause 8.5 to each of the Transaction Agent and the
FleetCo Security Agent as soon as reasonably practicable.

 

  8.5.7 Further representations

 

  (a) it is not a member of the same “group” of companies (as defined for the
purposes of article 42.1 of the Spanish Commercial Code) as Dutch FleetCo; and

 

  (b) it is not a de factor director of Dutch FleetCo

 

9. DUTCH FLEETCO REPRESENTATION

Dutch FleetCo represents, as at the Effective Date and on each Lease
Determination Date and each Lease Payment Date, with reference to the facts and
circumstances then existing, that it is not a member of the same “group” of
companies (as defined for the purposes of article 42.1 of the Spanish Commercial
Code) as Spanish Servicer.

 

10. SPANISH SERVICER COVENANTS

The Spanish Servicer covenants from the date hereof to Dutch FleetCo and the
FleetCo Security Agent, on the terms set out below, that:

 

10.1 Compliance with Relevant Transaction Documents

it will at all times comply with and perform all of its obligations under the
Relevant Transaction Documents and use all reasonable efforts to procure that
Dutch FleetCo comply with and perform all its obligations under the Relevant
Transaction Documents.

 

10.2 Notification

it shall promptly, upon becoming aware of any:

 

  10.2.1 breach of any of the representations and warranties in Clause 8
(Representations and Warranties);

 

  10.2.2 breach of any undertaking given by the Spanish Servicer (in such
capacity) under this Agreement;

 

  10.2.3 FleetCo Event of Default;

 

  10.2.4 expiry or termination (without renewal or replacement of contract with
the same Vehicle Manufacturer and/or Vehicle Dealer) of a Vehicle Manufacturer
Buy-Back Agreement or Vehicle Dealer Buy-Back Agreement with a Vehicle
Manufacturer and/or Vehicle Dealer;

 

  10.2.5 Potential Servicer Termination Event; or

 

  10.2.6 Servicer Termination Event,

 

- 13 -



--------------------------------------------------------------------------------

notify Dutch FleetCo, the Transaction Agent and the FleetCo Security Agent of
the occurrence of any such event and (in connection with an event under Clauses
10.2.1, 10.2.2 and 10.2.5) the action the Spanish Servicer proposes to take with
respect thereto and, to the extent that Dutch FleetCo has an obligation to
deliver notices required by a Relevant Transaction Document in relation to such
event, deliver such notices on behalf of Dutch FleetCo in accordance with the
terms of such Relevant Transaction Document to which the Spanish Servicer is a
party, and do all other things and make all such arrangements as are permitted
and necessary pursuant to such Relevant Transaction Document in relation to such
event, and it shall send a copy of all notifications and/or communication to the
FleetCo Security Agent, Dutch FleetCo and the Transaction Agent.

 

10.3 Delivery of Certificate

upon delivery of the annual financial statements of the Spanish Servicer by the
Central Servicer pursuant to clause 4.2.18 of the Framework Agreement, the
Spanish Servicer shall deliver to Dutch FleetCo, the Transaction Agent and the
FleetCo Security Agent a certificate from an Authorised Signatory of the Spanish
Servicer stating whether there exists on the date of the certificate any
condition or event which then constitutes a Potential Servicer Termination Event
or Servicer Termination Event, and, in the case of a Potential Servicer
Termination Event, specifying the action that the Spanish Servicer proposes to
take with respect thereto.

 

10.4 No Assignment

without prejudice to Clause 5 (Outsourcing) and Clause 23.2 (Assignment), the
Spanish Servicer shall not assign its rights or novate any of its obligations
under this Agreement other than pursuant to or as contemplated in any Relevant
Transaction Document.

 

10.5 Instructions

following a Servicer Termination Event, comply with any reasonable directions,
orders or instructions which Dutch FleetCo or the FleetCo Security Agent may
from time to time give in accordance with this Agreement (and in the event of
conflict, those of the FleetCo Security Agent shall prevail).

 

10.6 Prevalence of Third Party Holding Agreement

at all times that its role as Third Party Holder prevails over its role as
Lessee and that the terms of the Third Party Holding Agreement shall prevail
over the terms of this Agreement in the event of any conflict or discrepancy
arising.

 

10.7 Fictitious company

It shall not take any action which would result in Dutch FleetCo being a
fictitious company.

 

10.8 Repossession or disposal of Vehicles

following the Liquidation Agent being directed by the Transaction Agent to
dispose of any Vehicles in Spain in accordance with the Liquidation Agent
Agreement, it shall not lodge any appeal or take any action to prejudice such
repossession or disposal procedure.

 

- 14 -



--------------------------------------------------------------------------------

10.9 Tax on Motor Vehicles

it will pay the Tax on Motor Vehicles in respect of each Vehicle as agent on
behalf of the Lessor and provide the Lessor with a certificate from the relevant
Tax Authorities confirming that such Tax has been paid.

 

10.10 Charge Costs

it shall ensure that Dutch FleetCo has sufficient funds to pay the Charge Costs
on or prior to the date upon which the purchase price of the Vehicles becomes
due and payable.

 

11. DUTCH FLEETCO COVENANTS

Dutch FleetCo covenants that:

 

  11.1 following the retention of the Monthly Target Corporate Profit Amount in
respect of its Spanish Vehicle fleet and the payment of any necessary Spanish
Taxes therefrom, it will declare and pay a dividend to its shareholders in an
amount equal to the Monthly Target Corporate Profit Amount less such Taxes;

 

  11.2 it is and will continue to act through its Spanish branch in respect of
any activities conducted under or in accordance with this Agreement and with the
Spanish Master Lease Agreement; and

 

  11.3 as soon as practicable following receipt of the certificate referred to
in Clause 10.9 (Tax on Motor Vehicles) above from the Lessee, it will reimburse
the Lessee for the amount of Tax on Motor Vehicles specified in the relevant
certificate.

 

- 15 -



--------------------------------------------------------------------------------

SECTION D

FEES, COSTS AND EXPENSES

 

12. SPANISH SERVICER FEES

As consideration for the provision to Dutch FleetCo of the relevant Services by
the Spanish Servicer, Dutch FleetCo shall pay on a monthly basis, on each Lease
Payment Date, subject to the FleetCo Priority of Payments, a fee (exclusive of
VAT) in arrear to the Servicer in respect of the Related Month in an amount
equal to [REDACTED] per cent. per annum, payable at one-twelfth of the annual
rate, of the Net Book Value as of the last day of the preceding calendar month
of the Vehicles of Dutch FleetCo as detailed in the relevant Fleet Report(s)
(the “Spanish Servicer Fee”).

 

13. COSTS AND EXPENSES

 

13.1 Dutch FleetCo to reimburse Spanish Servicer for Liabilities

Dutch FleetCo will reimburse the Spanish Servicer on each Lease Payment Date, in
accordance with the FleetCo Priority of Payments, in respect of all Liabilities
incurred by the Servicer in such capacity or on behalf of Dutch FleetCo pursuant
to this Agreement in respect of the Related Month, provided that, for the
purposes of this Clause 13.1, “Liabilities” shall not include payments made (or
to be made hereunder) by the Spanish Servicer by way of indemnity or otherwise
hereunder to Dutch FleetCo, including payments in connection with Vehicle Loss
pursuant to Clause 7.5 (Vehicle Loss) or the disposal of Non-Eligible Vehicles
pursuant to Schedule 1 (Services), Part A (Fleet Management), paragraph 2.2 or
any Liabilities incurred by the Spanish Servicer other than in accordance with
this Agreement or which the Spanish Servicer has incurred as a result of a
breach of, or failure to perform under, this Agreement.

 

13.2 Unreimbursed costs and expenses to bear interest

 

  13.2.1 If Dutch FleetCo fails to pay any amount payable by it under this
Agreement on its due date, without prejudice to any other remedies of the
Spanish Servicer, default interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate equal to 1.00% per annum during the period of non-payment.

 

  13.2.2 Any interest accruing under Clause 13.2.1 shall be payable by Dutch
FleetCo to the Spanish Servicer, in accordance with and on the dates specified
in the FleetCo Priority of Payments.

 

14. PAYMENT MECHANICS

 

14.1 Business days

Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

- 16 -



--------------------------------------------------------------------------------

14.2 Currency of account

EUR is the currency of account and payment for any sum due from one party to
another under this Agreement.

 

14.3 Set-off

All payments required to be made by any party under this Agreement shall be
calculated without reference to any set-off or counterclaim and shall be made
free and clear of and without any deduction for or on account of any set-off or
counterclaim, except that any fees and expenses or other amounts due and payable
by (i) Dutch FleetCo to the Spanish Servicer, or (ii) the Spanish Servicer to
the Dutch FleetCo shall be reduced by any amount owed by, as the case may be,
the Spanish Servicer in such capacity or as Lessee to Dutch FleetCo, or Dutch
FleetCo to the Spanish Servicer or Lessee at such time under this Agreement or
the Spanish Master Lease Agreement.

 

14.4 After-tax basis

All indemnities in this Agreement are given on an after-tax basis, which shall
mean that any party liable to make a payment under an indemnity (“Payer”) shall
pay such amount (the “Payment”) to the other party (“Payee”) and shall ensure
that the Payee is, so far as is practically possible, restored to the same
position as it would have been in had the matter giving rise to the Payer’s
obligation to make the Payment not arisen and, accordingly, the amount of the
Payment shall take into account inter alia (a) the amount of any deduction
against profits (or tax) arising to the Payee which results from the matter
giving rise to the Payment and (b) whether the Payment is subject to tax in the
Payee’s hands.

 

- 17 -



--------------------------------------------------------------------------------

SECTION E

TERMINATION OF SERVICER’S APPOINTMENT

 

15. SERVICER TERMINATION EVENTS

 

15.1 Termination by notification

At any time:

 

  15.1.1 Dutch FleetCo is entitled to withdraw from this Agreement for any
reason whatsoever upon giving 60 days’ notice to the Spanish Servicer and upon
receiving consent to withdraw from the FleetCo Security Agent (a copy of such
notice to be provided to the Transaction Agent). The Spanish Servicer expressly
waives any indemnity rights vis-à-vis the Dutch FleetCo in respect of expenses,
fees and loss of profits to which it will be entitled as a consequence of such
withdrawal under Spanish law; or

 

  15.1.2 following one or more of the following events (each a “Servicer
Termination Event”):

 

  (i) the occurrence of an Opco Event of Default;

 

  (ii) a Master Lease End Date occurs as a result of the occurrence of a Master
Lease Termination Event in relation to any Master Lease Agreement to which such
Spanish Servicer acts as servicer for Dutch FleetCo; or

 

  (iii) if the Spanish Servicer is prevented or severely hindered for a period
of 60 days or more from complying with its obligations under this Agreement as a
result of a Force Majeure Event and such Force Majeure Event continues for 30
Business Days after written notice of such Force Majeure Event has been given by
the Security Agent,

Dutch FleetCo (with prior consent of the FleetCo Security Agent) and/or the
FleetCo Security Agent may terminate the appointment of the Spanish Servicer
under this Agreement by giving not less than 5 (five) days’ written notice (a
“Servicer Termination Notice”) to the Spanish Servicer, which termination shall
take effect on (but not prior to) the earlier to occur of the following events:

 

  (iv) the FleetCo Security Agent notifies the Spanish Servicer that alternative
servicing and vehicle recovery arrangements have been implemented which are
satisfactory to the FleetCo Security Agent; and

 

  (v) the leases, pursuant to the Spanish Master Lease Agreement, relating to
the Vehicles in the Relevant Jurisdiction, which are the subject of the Services
under this Agreement, have been or will be, simultaneously with the termination
of the Spanish Servicer’s appointment, terminated or expire in accordance with
the provisions thereof,

provided that, notwithstanding any of the above, (i) if the Spanish Servicer has
breached any of its Servicing Obligations (as that term is defined in the Parent
Guarantee), no Servicer Termination Event shall be deemed to occur if and to the
extent that the Parent has performed

 

- 18 -



--------------------------------------------------------------------------------

its obligations under the Parent Guarantee, and (ii) if the Spanish Servicer has
breached any payment obligation, no Servicer Termination Event shall be deemed
to occur if and to the extent that Finco has performed its obligations under the
Finco Payment Guarantee, and in each case the appointment of the Spanish
Servicer shall continue in full force and effect.

 

15.2 Resignation

The Spanish Servicer may, by giving not less than 30 (thirty) days’ written
notice to Dutch FleetCo, the Transaction Agent and the FleetCo Security Agent,
resign as Spanish Servicer, provided that, a replacement Spanish Servicer
satisfactory to the FleetCo Security Agent and Dutch FleetCo has been or will,
simultaneously with the termination of the Spanish Servicer’s appointment under
this Agreement, be appointed.

 

15.3 Termination on Final Maturity Date

Unless previously terminated in accordance with Clause 15.1 (Termination by
notification) or Clause 15.2 (Resignation), the appointment of the Spanish
Servicer under this Agreement shall terminate on the earlier of the Final
Maturity Date and the date on which all FleetCo Advances are repaid in full and
the FleetCo Spanish Facility Agreement is terminated.

 

16. OBLIGATIONS OF SPANISH SERVICER AFTER TERMINATION

 

16.1 Spanish Servicer to deliver records

On the Servicer Termination Date, the Spanish Servicer shall (save as prohibited
or required otherwise by any Requirement of Law or any Regulatory Direction)
promptly deliver to the order of or make available to (and in the meantime shall
hold to the order of) the FleetCo Security Agent, the Transaction Agent, the
Liquidation Agent (or as it may direct) and Dutch FleetCo the Servicer Records
and the Vehicle Documents (provided that the Spanish Servicer shall have the
right to promptly make and retain such copies of any such records as it desires
at its own cost and provided that the exercise of such right shall not
materially delay the return of such documents to Dutch FleetCo) and any other
assets of Dutch FleetCo then held by it.

 

16.2 Spanish Servicer to co-operate with FleetCo before termination

If a notice of termination or resignation of the appointment of the Spanish
Servicer under the provisions of Clause 15 (Servicer Termination Events) is
validly given, the Spanish Servicer shall, both prior to and after such
termination or resignation becomes effective, co-operate with Dutch FleetCo and
the FleetCo Security Agent to ensure that any replacement Spanish Servicer has
all the documents and information it requires in order to fully perform the
Services and the Spanish Servicer agrees to co-operate with Dutch FleetCo, the
FleetCo Security Agent and any replacement Spanish Servicer to effect such
replacement and, on or prior to the termination of this Agreement, to facilitate
the obtaining of new FleetCo Account Mandates for the Dutch FleetCo Spanish Bank
Account as soon as reasonably practical to enable Dutch FleetCo, the FleetCo
Security Agent and any replacement Spanish Servicer to operate such Dutch
FleetCo Spanish Bank Account.

 

- 19 -



--------------------------------------------------------------------------------

16.3 Obligations of Spanish Servicer from Servicer Termination Date

From the Servicer Termination Date:

 

  16.3.1 all authority and power of the Spanish Servicer under this Agreement
shall be terminated and shall be of no further effect;

 

  16.3.2 the Spanish Servicer shall no longer hold itself out in any way as the
agent of Dutch FleetCo; and

 

  16.3.3 the rights and obligations of the Spanish Servicer under this Agreement
and any obligations of Dutch FleetCo and the FleetCo Security Agent to the
Spanish Servicer shall cease but the relevant termination shall be without
prejudice to:

 

  (a) any rights, liabilities or obligations of the Spanish Servicer hereunder
incurred or arising prior to and up to the Servicer Termination Date;

 

  (b) any rights, liabilities or obligations of Dutch FleetCo or the FleetCo
Security Agent incurred or arising prior to and up to the Servicer Termination
Date; and

 

  (c) any of the Spanish Servicer’s obligations under this Clause 16.

 

16.4 Fees and other amounts owed to Spanish Servicer

Subject always to clause 27 (Non-Petition and Limited Recourse) of the Framework
Agreement, the Spanish Servicer shall be entitled to receive all fees and other
monies accrued and owing to it under this Agreement (whether or not due and
payable) pro-rated up to the Servicer Termination Date but shall not be entitled
to any compensation which accrues after the Servicer Termination Date. Without
prejudice to Dutch FleetCo’s rights under Clause 14.3 (Set-Off), any monies so
receivable by the Spanish Servicer shall be paid by Dutch FleetCo at the times
on which they would otherwise have fallen due under this Agreement.

 

16.5 Appointment of a new Spanish servicer

Following the termination of the appointment of the Spanish Servicer, no other
person may be appointed to act as a replacement Spanish servicer under the terms
of this Agreement or any other agreement unless:

 

  (a) Dutch FleetCo has granted a power of attorney in such person’s favour in a
form (i) substantially similar to the power of attorney granted by Dutch FleetCo
to the Spanish Servicer on or about the date hereof, and (ii) agreed by the
FleetCo Security Agent; and

 

  (b) the replacement Spanish servicer is resident for tax purposes only in
Spain.

 

- 20 -



--------------------------------------------------------------------------------

SECTION F

MISCELLANEOUS

 

17. ENTIRE AGREEMENT

 

17.1 Entire Agreement

This Agreement and any document referred to in this Agreement constitute the
entire agreement and understanding between the parties hereto relating to the
subject matter of this Agreement and supersede any previous agreements between
the parties relating to the subject matter of this Agreement.

 

17.2 No Waiver

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law does not constitute a waiver of the right or remedy or a
waiver of other rights or remedies. No single or partial exercise of a right or
remedy provided by this Agreement or by law prevents further exercise of the
right or remedy or the exercise of another right or remedy. The discontinuance,
abandonment or adverse determination of any proceedings taken by any party
hereto to enforce any right or any provisions shall not operate as a waiver of,
or preclude any exercise or enforcement or other exercise or enforcement by such
party of, that or any other right or provision. No waiver shall be effective
unless specifically made in writing and signed by the duly authorised officer of
the party granting such waiver.

 

17.3 No reliance

Each party hereto agrees that:

 

  17.3.1 it has not entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in Clause 8 (Representations and Warranties),
the Spanish Master Lease Agreement or any other Relevant Transaction Document;

 

  17.3.2 except in respect of an express representation or warranty under Clause
8 (Representations and Warranties), the Spanish Master Lease Agreement or any
other Relevant Transaction Document, it shall not have any claim or remedy in
respect of any misrepresentation or breach of warranty by any other party or in
respect of any untrue statement by any other party, regardless of whether such
misrepresentation, breach or untrue statement was made, occurred or was given
prior to the execution of this Agreement.

 

18. FURTHER ASSURANCE

Each of Dutch FleetCo and the Spanish Servicer shall (at such Party’s cost) do
and execute, or arrange for the doing and executing of, each act, document and
thing requested of it by the FleetCo Security Agent in order to implement and/or
give effect to this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

19. FLEETCO SECURITY AGENT PARTY TO AGREEMENT

 

19.1 Better preservation and enforcement of rights

Except where this Agreement provides otherwise, the FleetCo Security Agent has
agreed to become a party to this Agreement for the better preservation and
enforcement of its rights under this Agreement and shall not assume any
liabilities or obligations under this Agreement unless such obligation or
liability is expressly assumed by the FleetCo Security Agent in this Agreement.

 

19.2 FleetCo Security Agent has no responsibility

The FleetCo Security Agent shall not have any responsibility for any of the
obligations of the other Parties and the other Parties acknowledge that the
FleetCo Security Agent has no such responsibility and that the FleetCo Security
Agent is entitled to the protections contained in and on the terms set out in
this Agreement and the Framework Agreement. The FleetCo Security Agent hereby
declares that it accepts, for the purposes of article 1257 of the Spanish Civil
Code, the rights and benefits in its favour set out in this Agreement. The
Parties acknowledge that, by declaring that it accepts the above mentioned
rights and benefits under this Agreement, the FleetCo Security Agent shall have
no liabilities to, and will not assume or have any obligations of, any other
party to this Agreement.

 

20. CHANGE OF FLEETCO SECURITY AGENT

If there is an appointment of a replacement FleetCo Security Agent in accordance
with the terms of the Framework Agreement, each of the Parties shall execute
such documents and take such action as the successor FleetCo Security Agent and
the outgoing FleetCo Security Agent may reasonably require for the purposes of
vesting in the replacement FleetCo Security Agent the benefit of this Agreement
and the rights, powers and obligations of the FleetCo Security Agent under this
Agreement, and releasing the outgoing FleetCo Security Agent from its future
obligations under this Agreement.

 

21. SERVICES NON-EXCLUSIVE

 

21.1 Non-Exclusivity

Subject to the provisions of this Agreement, nothing in this Agreement shall
prevent any Party from rendering services similar to those provided for in this
Agreement to other persons, firms or companies or from carrying on any business
similar to or in competition with the business of any of the Parties.

 

21.2 Existing Businesses

Nothing in this Agreement shall prevent any Party from carrying on its own
business in the manner which it thinks fit, unless, by so doing, it would render
itself unable to perform its obligations under this Agreement in the manner
contemplated in this Agreement.

 

- 22 -



--------------------------------------------------------------------------------

22. NO PARTNERSHIP

Except where this Agreement provides otherwise, no provision of this Agreement
creates a partnership between any of the Parties or makes a Party the agent of
another Party for any purpose. Except where this Agreement provides otherwise, a
Party has no authority or power to bind, to contract in the name of, or to
create a liability for another Party in any way or for any purpose.

 

23. CONTINUATION OF OBLIGATIONS

Except to the extent that they have been performed and except where this
Agreement specifically provides otherwise, the warranties, representations,
indemnities and obligations contained in this Agreement remain in force after
the date on which they were expressed to take effect until the date on which all
obligations due or owing by Dutch FleetCo under the Relevant Transaction
Documents have been paid or discharged in full.

 

24. ASSIGNMENT AND SUBCONTRACTING

 

24.1 Successors

This Agreement shall be binding upon and inure to the benefit of each Party and
its or any subsequent successors, transferees and assigns.

 

24.2 Assignment

No party may assign or transfer or purport to assign or transfer any right or
obligation under this Agreement except (a) where any Relevant Transaction
Document provides otherwise, (b) with the prior written consent of the FleetCo
Security Agent or (c) in connection with the grant of the Security by Dutch
FleetCo in any FleetCo Security Document.

 

24.3 Benefit

Each Party (other than the FleetCo Security Agent) is entering into this
Agreement for its own benefit and not for the benefit of another person. The
FleetCo Security Agent is entering into this Agreement in its own name and on
behalf of the FleetCo Secured Creditors.

 

24.4 Delegation

Except where this Agreement specifically provides otherwise, a Party may not
subcontract or delegate the performance of any of its obligations under this
Agreement.

 

25. OBLIGATIONS AS CORPORATE OBLIGATIONS

 

25.1 No recourse against shareholders and others

No party shall have any recourse against nor shall any personal liability attach
to any shareholder, officer, agent, employee or director of Dutch FleetCo, the
Spanish Servicer or the FleetCo Security Agent in its capacity as such, by any
proceedings or otherwise, in respect of any obligation, covenant, or agreement
of Dutch FleetCo, the Spanish Servicer or the FleetCo Security Agent contained
in this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

25.2 No liability for Obligations of Dutch FleetCo

The parties, other than Dutch FleetCo, shall not have any liability for the
obligations of Dutch FleetCo under the Relevant Transaction Documents and
nothing in this Agreement shall constitute the giving of a guarantee, an
indemnity or the assumption of a similar obligation by any of such other parties
in respect of the performance by Dutch FleetCo of such obligations.

 

26. TIME OF THE ESSENCE

Subject to any grace periods provided hereunder, time shall be of the essence of
this Agreement as regards any time, date or period, whether as originally agreed
or altered by agreement between all the parties (and, where required, with
consent) or in any other manner provided in this Agreement, for the performance
of the Spanish Servicer of its obligations under this Agreement.

 

27. VALUE ADDED TAX AND STAMP TAXES

 

27.1 Sums payable exclusive of VAT

All sums or other consideration set out in this Agreement or otherwise payable
or provided by any party to any other party pursuant to this Agreement shall be
deemed to be exclusive of any VAT which is or becomes chargeable on any supply
or supplies for which such sums or other consideration (or any part thereof) are
the whole or part of the consideration for VAT purposes.

 

27.2 Payment of amounts in respect of VAT

Where, pursuant to the terms of this Agreement, any party (the “Supplier”) makes
a supply to any other party (the “Recipient”) hereto for VAT purposes and VAT is
or becomes chargeable on such supply (being VAT for which the Supplier is
required to account to the relevant Tax Authority) the Recipient shall,
following receipt from the Supplier of a valid VAT invoice in respect of such
supply, pay to the Supplier (in addition to any other consideration for such
supply) a sum equal to the amount of such VAT.

 

27.3 Costs and expenses

References in this Agreement to any fee, cost, loss, disbursement, commission,
damages, expense, charge or other liability incurred by any party to this
Agreement and in respect of which such party is to be reimbursed or indemnified
by any other party under the terms of, or the amount of which is to be taken
into account in any calculation or computation set out in, this Agreement shall
include such part of such fee, cost, loss, disbursement, commission, damages,
expense, charge or other liability as represents any VAT, but only to the extent
that such first party is not entitled to a refund (by way of credit or
repayment) in respect of such VAT from any relevant Tax Authority.

 

- 24 -



--------------------------------------------------------------------------------

27.4 Stamp Taxes

The Spanish Servicer shall pay all stamp, registration and other taxes and
duties (including any interest and penalties thereon or in connection therewith)
which may be payable on or in connection with this Agreement and shall indemnify
(on an after-tax basis) Dutch FleetCo against any claim, demand, action,
liability, damages, cost, loss or expense (including, without limitation, legal
fees) which it may incur or may be made against it as a result or arising out of
or in relation to any failure to pay or delay in paying any of the same.

 

28. INSUFFICIENT RECOVERIES

If, or to the extent that, after the FleetCo Secured Property has been as fully
as practicable realised and the proceeds thereof have been applied in accordance
with the applicable FleetCo Priority of Payments the amounts recovered on
realisation of the FleetCo Secured Property are insufficient to pay or discharge
amounts due from Dutch FleetCo to the FleetCo Secured Creditors in full for any
reason, Dutch FleetCo will have no liability to pay or otherwise make good any
such insufficiency.

 

29. AMENDMENT

This Agreement shall not be amended without the consent of the Parties hereto.

 

30. GOVERNING LAW

This Agreement and any non-contractual obligations arising from it shall be
governed by and construed in accordance with the laws of Spain.

 

31. JURISDICTION

 

31.1 With respect to any suit, action, dispute or proceedings relating to this
Agreement and to any non-contractual obligations arising from or connected to it
(“Proceedings”), each party irrevocably submits to the exclusive jurisdiction of
Madrid and agrees that Madrid is the most appropriate and convenient courts to
settle any suit, action, dispute or proceedings and accordingly neither party
will argue to the contrary.

 

31.2 Nothing in this Clause 31 shall prevent Dutch FleetCo or the FleetCo
Security Agent taking any Proceedings in any other courts with jurisdiction. To
the extent allowed by law, Dutch FleetCo and/or the FleetCo Security Agent may
take concurrent Proceedings in any number of jurisdictions.

 

32. GOVERNING LANGUAGE

This Agreement is written in the English language. If this Agreement is
translated into another language, the English text will prevail.

 

33. EXECUTION

The Parties have executed this Agreement on the date stated at the beginning of
this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this agreement has been duly executed by the parties hereto
and is intended to be and is hereby delivered on the date first above written.

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

as Dutch FleetCo

 

By:  

/s/ Biatriz Diez Arranz

AVIS ALQUILE UN COCHE, S.A.

as Servicer

 

By:  

/s/ Massimo Marsili

Massimo Marsili Managing Director

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as FleetCo Security Agent

 

By:  

/s/ Carlos Aranguren

By:  

/s/ Myriam Cantero

 

- 26 -



--------------------------------------------------------------------------------

SCHEDULE 1

SERVICES

PART A

FLEET MANAGEMENT

 

1. PURCHASE OF VEHICLES

 

1.1 Vehicle Manufacturer Agreements, Vehicle Manufacturer Agreements and Vehicle
Purchase Agreements

 

  1.1.1 Negotiation and Renewal of Vehicle Purchasing Agreements

 

  (i) The Spanish Servicer shall, prior to the expiry of a Vehicle Manufacturer
Agreement and/or Vehicle Dealer Agreement to which Dutch FleetCo is a party,
commence negotiations with the relevant Vehicle Manufacturers and Vehicle
Dealers on behalf of Dutch FleetCo to renew (and use its best endeavours to
renew) such Vehicle Manufacturer Agreement and/or Vehicle Dealer Agreement
(where a renewal of the Vehicle Manufacturer Agreement and/or Vehicle Dealer
Agreement is sought) and in circumstances where entry into a Vehicle
Manufacturer Agreement and/or Vehicle Dealer Agreement with a new Vehicle
Manufacturer and/or Vehicle Dealer is sought (subject to the conditions below)
the Spanish Servicer shall negotiate the terms of such new Vehicle Manufacturer
Agreement and/or Vehicle Dealer Agreement on behalf of Dutch FleetCo including,
without limitation, the Imperative Principles and the Non-Imperative Principles
forming the Negotiation Guidelines (or seeking a waiver from the FleetCo
Security Agent in relation to any deviations from the Imperative Principles (the
“Waiver Consent”), provided that the FleetCo Security Agent shall not under any
circumstance grant a waiver in respect of a deviation from the substance of
items 2.1.2(a) (No-petition) and 2.1.2(b) (Limited recourse) of the Imperative
Principles, or notifying the FleetCo Security Agent of the Non-Imperative
Principles that have not been implemented into the Vehicle Manufacturer
Agreement and/or Vehicle Dealer Agreement ).

 

  (ii) The Spanish Servicer shall, promptly after receipt of a Waiver Consent,
and subject to the recipient being under a duty of confidentiality, deliver to
Dutch FleetCo, the Transaction Agent, the FleetCo Security Agent and the
Liquidation Agent signed copies of each agreement (howsoever described)
amending, supplementing or replacing any Vehicle Manufacturer Agreement and/or
Vehicle Dealer Agreement entered into by Dutch FleetCo and also a list of
Non-Imperative Principles that have not been incorporated into the relevant
Vehicle Manufacturer Agreement and/or Vehicle Dealer Agreement .

 

  (iii)

Annually, the Spanish Servicer shall prepare and deliver to Dutch FleetCo, the
Transaction Agent, the Liquidation Agent and the FleetCo Security Agent a
certificate (the “Certificate”) signed by a director of the Spanish Servicer in
the form of Schedule 6 (Form of Director’s

 

- 27 -



--------------------------------------------------------------------------------

  Certificate Regarding Negotiation Guidelines Compliance), confirming that each
Vehicle Manufacturer Agreement and/or Vehicle Dealer Agreement entered into or
renewed by Dutch FleetCo during the twelve (12) month period ending on the most
recent delivery of the Certificate satisfies the applicable Negotiation
Guidelines, or with reference to those Vehicle Manufacturer Agreements and/or
Vehicle Dealer Agreement s in respect of which a waiver has been obtained
pursuant to subparagraph (iii) or in respect of which the relevant
Non-Imperative Principles have not been applied, the Negotiation Guidelines
excluded by such waiver and/or not implemented.

 

  (iv) The Spanish Servicer shall deliver to the FleetCo Security Agent as soon
as reasonably practicable (with a copy to the Transaction Agent and the
Liquidation Agent) a copy of any supplemental agreement from time to time
entered into in respect of any Vehicle Manufacturer Agreement and/or Vehicle
Dealer Agreement and not delivered pursuant to another provision of this
Schedule.

 

  1.1.2 Designation of Programme Vehicles

In order to designate a Vehicle as a Programme Vehicle in the Fleet Report where
such Vehicle relates to a model year on or after 2013 and in respect of which
the Vehicle Manufacturer Buy-Back Agreement and/or Vehicle Dealer Buy-Back
Agreement for that model year has not been entered into, the Spanish Servicer
shall either:

 

  (i) arrange for an Authorised Signatory of the Company to provide a
certificate to the Transaction Agent and the FleetCo Security Agent,
substantially in the form of Schedule 5 (Form of Officer’s Certificate) of the
Spanish Servicing Agreement prior to the purchase of such Vehicles; or

 

  (ii) obtain a written acknowledgement from the relevant Vehicle Manufacturer
or Vehicle Dealer which acknowledges that the terms of the relevant Vehicle
Dealer Buy-Back Agreement and/or Vehicle Manufacturer Buy-Back Agreement for the
previous model year (other than as related to the Commercial Terms) will
continue to apply until a new relevant Vehicle Dealer Buy-Back Agreement and/or
Vehicle Manufacturer Buy-Back Agreement is executed and provide a copy of such
acknowledgement to the Transaction Agent and the FleetCo Security Agent.

 

  1.1.3 Changes to a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement

The Spanish Servicer shall deliver to the Transaction Agent, the FleetCo
Security Agent and Dutch FleetCo promptly, following the receipt of any proposed
changes to any existing Vehicle Dealer Buy-Back Agreement and/or Vehicle
Manufacturer Buy-Back Agreement (other than in respect of the Commercial Terms),
a notice setting out the principal terms of such proposed changes. If the
proposed material changes do not relate to the Commercial

 

- 28 -



--------------------------------------------------------------------------------

Terms and are reasonably likely to have a Material Adverse Effect on Dutch
FleetCo, the Spanish Servicer, acting on behalf of Dutch FleetCo, shall not
agree to (and shall procure that Dutch FleetCo shall not agree to) such proposed
changes.

 

1.2 Operation of Vehicle Manufacturer Agreements and/or Vehicle Dealer
Agreements

The Spanish Servicer shall manage the on-going operation of the Vehicle
Manufacturer Agreements and/or Vehicle Dealer Agreements on behalf of Dutch
FleetCo), including, without limitation:

 

  1.2.1 Ordering Vehicles

acting as Dutch FleetCo’s agent in placing Vehicle orders pursuant to the terms
of the Vehicle Manufacturer Agreements and/or Vehicle Dealer Agreements
following receipt of a Vehicle Request Notice from the Lessee for a lease of
such Vehicles under the Spanish Master Lease Agreement, provided that the
Spanish Servicer shall ensure that, in relation to order purchasing, it acts in
compliance with clause 4.2 (Purchase of Vehicles and agreement to lease) of the
Spanish Master Lease Agreement;

 

  1.2.2 Pick-up of Vehicles

conducting any pre-delivery inspection of Vehicles and arranging for
transportation of Vehicles from Vehicle delivery locations specified in the
Vehicle Manufacturer Agreements and/or Vehicle Dealer Agreement s (or otherwise
agreed with the Vehicle Manufacturer and/or Vehicle Dealer or other selling
party, as applicable) to the order of the Lessee (at the cost of the Lessee, to
the extent such cost is not included in the Capitalised Cost of such Vehicles);

 

  1.2.3 Preparation of Vehicles prior to delivery to Lessee

promptly following delivery of the Vehicles to Dutch FleetCo, preparing each
Vehicle to the extent required to be placed in service in the rental business of
the Lessee;

 

  1.2.4 Return of Vehicles

requiring the Lessee to return, in accordance with clause 30 (Return/Redelivery
of Vehicles) of the Spanish Master Lease Agreement, (a) in respect of Eligible
Vehicles being sold to the Vehicle Manufacturer and/or Vehicle Dealer, each
Programme Vehicle, and (b) each Non-Programme Vehicle, in each case, together
with all relevant Vehicle Documents to, in the case of (a), the relevant vehicle
collection location specified in the relevant Vehicle Dealer Buy-Back Agreement
or Vehicle Manufacturer Buy-Back Agreement or otherwise to a place requested by
the Vehicle Manufacturer and/or Vehicle Dealer in accordance with the Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement and, where
necessary, notify the Vehicle Manufacturer or Vehicle Dealer that the Vehicle is
ready for inspection and, in the case of (b), to the destination provided for in
paragraph 2.3.2 (Transportation of Vehicles) below;

 

- 29 -



--------------------------------------------------------------------------------

  1.2.5 Preparation of Eligible Vehicles prior to delivery to the Vehicle
Manufacturers and Vehicle Dealers

where required under a Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement, and only to the extent that the Lessee does not do so under
the Spanish Master Lease Agreement, arranging for the refurbishment and repair
of Eligible Vehicles prior to or (as the case may be) following the inspection
of the Eligible Vehicles by the Vehicle Manufacturer and/or Vehicle Dealer
(which cost shall be charged to the Lessee pursuant to clause 30.4 (Preparation
of Programme Vehicles) of the Spanish Master Lease Agreement);

 

  1.2.6 Verification of inspection report

verifying or (as the case may be) countersigning the inspection report in
respect of the Eligible Vehicles in accordance with the terms of the Vehicle
Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement (including,
without limitation, exercising on behalf of Dutch FleetCo the right to dispute
any items in the inspection report);

 

  1.2.7 Invoices

arranging for the despatch of invoices to the Vehicle Manufacturer and/or
Vehicle Dealer in respect of Eligible Vehicles to be purchased by the relevant
Vehicle Manufacturer and/or Vehicle Dealer and verifying the accuracy of
invoices (and any invoice adjustments) in respect of Vehicles purchased by Dutch
FleetCo;

 

  1.2.8 Notifications to Vehicle Manufacturers/Vehicle Dealers

on behalf of Dutch FleetCo, making any notifications to Vehicle Manufacturers or
Vehicle Dealers required under the Vehicle Manufacturer Agreements and/or
Vehicle Dealer Agreements including, without limitation, (a) any changes to
forecasted delivery schedules (in accordance with Vehicle Schedules entered into
with the Lessee), and (b) any defects to Vehicles discovered which are covered
by a new vehicle warranty;

 

  1.2.9 Records/Access

maintaining all Vehicle Documents and, where permitted under the Vehicle
Purchasing Agreement, allowing the relevant Vehicle Manufacturer and/or Vehicle
Dealer, or their agents access to such records; and

 

  1.2.10 Filing Claims

filing claims with the relevant Vehicle Manufacturer and/or Vehicle Dealer, or
transporter on behalf of Dutch FleetCo for damage in transit and other delivery
claims related to the Vehicles.

 

- 30 -



--------------------------------------------------------------------------------

  1.2.11 Sub-lease documentation

delivering a copy of the sub-lease documentation entered into pursuant to Clause
8 of the Spanish Master Lease Agreement to the FleetCo Security Agent (with a
copy to the Transaction Agent) as soon as practicable after such agreements have
been entered into.

 

1.3 Registration of Vehicles and formalities to preserve ownership rights

The Spanish Servicer shall arrange for the Vehicles purchased by Dutch FleetCo
to be registered in the name of Dutch FleetCo as owner (and in each case
arranging for the payment of all applicable registration costs, such costs to be
for the account of the Lessee pursuant to clauses 17.1 (Payments of fees,
penalties and fines etc. by Lessee) and 23.6 (Registration of Vehicles) of the
Spanish Master Lease Agreement) and for any registration and filings to be made
in the Relevant Jurisdiction which are required by applicable law to fully
evidence and preserve Dutch FleetCo’s interest in the Vehicles (such costs to be
for the account of the Lessee).

The Spanish Servicer shall, upon the request of the FleetCo Security Agent, the
Transaction Agent or the Liquidation Agent (or any of their agents or
Affiliates) produce without delay satisfactory evidence of the ownership of
Dutch FleetCo’s Vehicle Fleet in Spain.

 

1.4 Tax on Motor Vehicles

The Spanish Servicer shall pay the Tax on Motor Vehicles in respect of each
Vehicle as agent on behalf of Dutch FleetCo and provide Dutch FleetCo with a
certificate from the relevant Tax Authorities confirming that such Tax has been
paid.

As soon as practicable following receipt of the certificate referred to above,
the Spanish Servicer shall arrange for Dutch FleetCo to reimburse it for the
amount of Tax on Motor Vehicles specified in the relevant certificate.

 

1.5 Rejected Vehicles

If the Lessee rejects a Vehicle in accordance with the terms of the Spanish
Master Lease Agreement, the Spanish Servicer shall promptly deliver a duly
completed Rejected Vehicle Schedule (in the form set out in Schedule 3 (Rejected
Vehicle Schedule) in respect of such Vehicle to Dutch FleetCo and the FleetCo
Security Agent.

 

2. RETURN/DISPOSAL OF VEHICLES

 

2.1 Disposal of Programme Vehicles

To the extent that the Lessee does not do so under the Spanish Master Lease
Agreement, the Spanish Servicer shall act as Dutch FleetCo’s agent in disposing
of (including issuing instructions to the Lessee for the delivery of any Vehicle
to the Vehicle Manufacturer and/or Vehicle Dealer) each Programme Vehicle on or
promptly after redelivery of the Vehicle to the Lessor (or its order) by the
Lessee under clause 30 (Return/Redelivery of Vehicles) of the Spanish Master
Lease Agreement.

 

- 31 -



--------------------------------------------------------------------------------

2.2 Disposal of Non-Programme Vehicles

If a Non-Programme Vehicle is returned by the Lessee under the Spanish Master
Lease Agreement, the Spanish Servicer shall use commercially reasonable efforts,
at its own expense, to arrange for the sale of each Non-Programme Vehicle to a
third party and to maximise the sale price thereof (having regard to the then
current wholesale or where the context requires, retail market value of such
Non-Programme Vehicles) in accordance with clause 31.1 of the Spanish Master
Lease Agreement.

 

2.3 Disposals following an Event of Default in respect of the Spanish Servicer

Following the occurrence of an Event of Default in relation to the Spanish
Servicer, the Spanish Servicer shall immediately notify the Vehicle Dealers and
Vehicle Manufacturers in writing that the obligations of Dutch FleetCo under
each Vehicle Purchasing Agreement to which Dutch FleetCo is a party will be
terminated and such termination shall be effective on the date of occurrence of
such Event of Default. For the avoidance of doubt, Spanish OpCo may continue to
purchase Vehicles under the Vehicle Purchasing Agreement for its own account.

 

2.4 Transportation of Vehicles

 

  2.4.1 Upon receipt of a Programme Vehicle for return to the related Vehicle
Manufacturer and/or Vehicle Dealer, the Spanish Servicer will return such
Programme Vehicle to the nearest related manufacturer official auction site or
other facility designated by such Vehicle Manufacturer and/or Vehicle Dealer in
accordance with the terms of the Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement at the Lessee’s expense and otherwise in
accordance with the requirements of the applicable Vehicle Dealer Buy-Back
Agreement or Vehicle Manufacturer Buy-Back Agreement.

 

  2.4.2 If a Non-Programme Vehicle is to be sold to a third party, the Spanish
Servicer shall, where necessary, deliver the Non-Programme Vehicle to the
purchaser thereof (together with all relevant Vehicle Documents), or, as the
case may be, relevant auction site or other site at the request of such third
party at the Lessee’s expense.

 

2.5 Disposal proceeds

If a Programme Vehicle or a Non-Programme Vehicle is sold to a third party, the
Spanish Servicer shall direct that the funds paid for such Vehicle by the
purchaser are deposited in the Dutch FleetCo Spanish Bank Account as soon as
possible and in any event not later than seven (7) Business Days after receipt
thereof.

 

2.6 Procedure for Disposals

 

  2.6.1 The Spanish Servicer agrees to comply with all Requirements of Law and
(in respect of a Programme Vehicle) all requirements under the relevant Vehicle
Dealer Buy-Back Agreement and/or Vehicle Manufacturer Buy-Back Agreement with
respect to each Vehicle in connection with the transfer of ownership by Dutch
FleetCo of such Vehicle, including, without limitation, the Vehicle Documents
and, where available, any warranty/servicing booklet.

 

- 32 -



--------------------------------------------------------------------------------

  2.6.2 The Spanish Servicer shall not oppose the repossession or disposal of
the Vehicles by the FleetCo Security Agent or the Liquidation Agent (or any of
their agents or Affiliates) following the delivery of a Master Lease Termination
Notice under the Spanish Master Lease Agreement or the delivery of a Servicer
Termination Notice under this Agreement.

 

2.7 Licensee/Lessee Bankruptcy

In the event of a bankruptcy of a licensee or, as the case may be, lessee, the
Spanish Servicer (and party to the licence or, as applicable, sublease with such
licensee or, as the case may be, lessee) shall immediately use its best efforts
to recover any Vehicles subject of such sublease or licence in accordance with
its usual recovery processes.

 

3. ANY OTHER SERVICES

The Spanish Servicer shall carry out any other services necessary for the proper
implementation of the Spanish Master Lease Agreement, this Agreement and any
other Transaction Document on behalf of the Dutch FleetCo that are not otherwise
set out in this Schedule 1, including, without limitation, conducting any
calculations and the submission of any notices.

 

- 33 -



--------------------------------------------------------------------------------

PART B

ADMINISTRATIVE MANAGEMENT SERVICES

 

1. INSURANCE

 

1.1 The Spanish Servicer shall monitor compliance by the Lessee of its
obligations under clause 23.5 (Insurance) of the Spanish Master Lease Agreement.
If the Insurance Policies are not maintained by the Lessee, the Spanish Servicer
shall, if required to do so by Dutch FleetCo, make arrangements in respect of
the relevant Insurance Policy, as contemplated by clause 23.5.1 of the Spanish
Master Lease Agreement.

 

1.2 Upon knowledge of the occurrence of an event giving rise to a claim under
any of the Insurance Policies, the Spanish Servicer shall arrange for a claim to
be filed on Dutch FleetCo’s behalf with the relevant insurance company or
underwriters and provide assistance in attempting to bring the claim to a
successful conclusion.

 

1.3 The Spanish Servicer shall ensure that the Insurance Policies are renewed or
(as the case may be) replaced in a timely manner in accordance with the
requirements of the relevant Insurance Policy.

 

2. FINANCIAL ACCOUNTS AND AUDITORS

Preparation and basis of Accounts

The Spanish Servicer will, where required, assist with the preparation of a
profit and loss account, balance sheet, Dutch FleetCo’s financial statements,
directors’ report and any other report or information in accordance with:

 

  2.1.1 any Requirement of Law (including, without limitation, in accordance
with any time limits thereunder); and

 

  2.1.2 on a consistent basis in accordance with generally accepted accounting
principles and practices in Spain,

so as to show a true and fair view of the assets and liabilities and profit and
loss of Dutch FleetCo at the end of Dutch FleetCo’s financial year.

 

3. TAX

 

3.1 Spanish Servicer to prepare tax returns

 

  3.1.1 The Spanish Servicer shall, where necessary, assist with the preparation
of any Spanish tax returns required to be filed by Dutch FleetCo as required by
any Requirement of Law, in each case on a prompt and timely basis and shall,
where necessary, file such returns at least 5 (five) Business Days before such
returns are due to be filed under applicable Requirement of Law.

 

  3.1.2 The Spanish Servicer shall, where necessary, provide Dutch FleetCo with
administrative assistance in relation to compliance by Dutch FleetCo with
relevant tax legislation (including, without limitation, assistance in relation
to the payment by Dutch FleetCo of applicable taxes).

 

- 34 -



--------------------------------------------------------------------------------

  3.1.3 The Spanish Servicer shall arrange for the payment of all Spanish
corporate income tax out of the Monthly Target Corporate Profit Amount standing
to the credit of the Dutch FleetCo Spanish Transaction Account.

 

3.2 Dutch FleetCo to furnish information

Dutch FleetCo shall furnish the Spanish Servicer with all such information as
the Spanish Servicer may reasonably require to enable it to perform its
obligations under this paragraph 3.

 

4. VAT MANAGEMENT

The Spanish Servicer shall, where necessary, provide Dutch FleetCo with such
administrative assistance as is necessary for Dutch FleetCo to comply with
relevant Spanish VAT legislation (including, without limitation, assistance in
relation to the preparation and filing of Spanish VAT returns, VAT refunds
(including any documents required to be prepared and filed in respect of the
monthly VAT refund procedure and the issue of VAT invoices and credit notes for
VAT purposes).

 

5. MAINTENANCE OF LICENCES AND CONSENTS

 

5.1 Spanish Servicer to prepare and submit applications

The Spanish Servicer will prepare and submit on behalf of Dutch FleetCo all
necessary applications and requests for any approval, authorisation, consent or
licence required under any Requirement of Law, in each case on a prompt and
timely basis to enable Dutch FleetCo to perform its obligations under the
Relevant Transaction Documents and conduct its business.

 

5.2 Servicer to notify litigation

Upon becoming aware of the same, the Spanish Servicer shall promptly notify
Dutch FleetCo, the Transaction Agent and the FleetCo Security Agent of any
litigation instituted or threatened against Dutch FleetCo in which it is alleged
that Dutch FleetCo has breached the terms of any applicable law or regulation
and, if adversely determined, would be reasonably likely to have a Material
Adverse Effect.

 

6. SPANISH MASTER LEASE AGREEMENT

 

6.1 General

The Spanish Servicer shall perform on behalf of Dutch FleetCo the following
services in accordance with the terms of the Spanish Master Lease Agreement to
which Dutch FleetCo is a party:

 

  6.1.1 arrange on behalf of Dutch FleetCo for the completion, signature and
delivery of Vehicle Schedules to the Lessee in accordance with the terms of the
Spanish Master Lease Agreement;

 

  6.1.2 arrange for any payments required to be made by Dutch FleetCo;

 

- 35 -



--------------------------------------------------------------------------------

  6.1.3 arrange for the ordering, cancelling amending and purchasing of Vehicles
for Dutch FleetCo in accordance with the Vehicle Request Notice received by the
Lessor and the terms of clauses 4.2 (Purchase of Vehicles and agreement to
lease) and 4.3 (Amendment and cancellation of Vehicle Request Notices) of the
Spanish Master Lease Agreement;

 

  6.1.4 arrange for the transfer of title of a Vehicle where required by and in
accordance with the terms of clause 15 (Casualties and Non-Eligible Vehicles) of
the Spanish Master Lease Agreement; and

 

  6.1.5 calculate payments owed to Dutch FleetCo by the Lessee (including,
without limitation, the Rent, Casualty Payments and any Redesignation Amounts)
under the terms of the Spanish Master Lease Agreement and under Schedule 1.

 

6.2 Redesignation

The Spanish Servicer shall determine the relevant Redesignation Event pursuant
to clause 25 of the Spanish Master Lease Agreement and effect the redesignation
of Vehicles as Eligible Vehicles or Non-Eligible Vehicles from time to time and
produce an updated Fleet Report, in each case, in accordance with clause 27
(Redesignation Mechanics) of the Spanish Master Lease Agreement.

 

6.3 Spanish Servicer to make determinations and calculations of payments under
the Spanish Master Lease Agreement

The Spanish Servicer shall calculate in accordance with clause 19.1
(Calculations) of the Spanish Master Lease Agreement all amounts of Rent,
Redesignation Amounts, all Casualty Payments, Programme Vehicle Special Default
Payments, Early Termination Payments and any other amounts payable by the Lessee
under the Spanish Master Lease Agreement, and shall, no later than the Lease
Determination Date immediately prior to the Lease Payment Date upon which such
payment is due or, where a payment is due on a date other than a Lease Payment
Date, the Business Day preceding such date, provide a copy of such calculations
to Dutch FleetCo, the Central Servicer and the FleetCo Security Agent for its
records.

 

7. ARRANGING PAYMENTS AND PERFORMANCE

 

7.1 The Spanish Servicer will arrange for Dutch FleetCo to perform its payment
and other administrative obligations (including the sending of any notices)
under the Relevant Transaction Documents and the Vehicle Purchasing Agreements
to which it is a party in a timely manner in accordance with the relevant time
limits specified in such documents and in accordance with the relevant
provisions of such documents.

 

7.2 The Spanish Servicer will assist the Dutch FleetCo, as far as is necessary,
in declaring and paying the dividends which the Dutch FleetCo agrees to pay
under Clause 11 (Dutch FleetCo Covenants) of this Agreement.

 

8. GENERAL

The Spanish Servicer shall not take any action or do anything that could result
in it being considered a de facto director of Dutch FleetCo.

 

- 36 -



--------------------------------------------------------------------------------

PART C

CASH MANAGEMENT, RECORDS AND INFORMATION REPORTING

 

1. ESTABLISHMENT OF ACCOUNTS

 

1.1 The Spanish Servicer shall ensure that it establishes each Dutch FleetCo
Spanish Bank Account (on behalf of and in the name of Dutch FleetCo) with the
Dutch FleetCo Spanish Account Bank which shall not commingle with any other
monies or accounts whatsoever other than those of Dutch FleetCo (excluding
Excluded Payments).

 

1.2 The Spanish Servicer shall ensure that the mandates relating to the Dutch
FleetCo Spanish Bank Accounts opened on or prior to the Signing Date have been
delivered to and accepted by the Dutch FleetCo Spanish Account Bank and the
Dutch FleetCo Spanish Account Bank Operator.

 

1.3 The Spanish Servicer hereby acknowledges that each Dutch FleetCo Spanish
Bank Account is subject to an Spanish law pledge thereon and that,
notwithstanding any provision to the contrary in this Agreement, it shall not
take any action which may be contrary to, or result in Dutch FleetCo being in
breach of any of its obligations or warranties under, the relevant FleetCo
Spanish Security Document.

 

2. OPERATION OF LEDGERS

 

2.1 Dutch FleetCo Spanish Transaction Account

 

  2.1.1 The Spanish Servicer shall ensure that it maintains ledgers (in Computer
Readable Form) for the proper management of funds (the “Ledgers”) including,
without limitation, ledgers relating to Dutch FleetCo in respect of:

 

  (i) Rent and other amounts paid to Dutch FleetCo under the Spanish Master
Lease Agreement (including as distinct line items, pre-paid Rent in accordance
with clause 18 (Prepayments) of the Spanish Master Lease Agreement, Casualty
Payments received from Lessee in accordance with clause 14.1 (Notification by
Lessee and Casualty Payment) of the Spanish Master Lease Agreement,
Redesignation Amounts received from Lessee in accordance with clause 26
(Redesignation Events) of the Spanish Master Lease Agreement, Early Termination
Payments received from Lessee and Programme Vehicle Special Default Payments
received from Lessee in accordance with clause 15 (Programme Vehicle Special
Default Payments) of the Spanish Master Lease Agreement), in each case during
the period starting on (and including) the previous Lease Determination Date and
ending on but excluding) the immediately following Lease Determination Date;

 

  (ii) Eligible Receivables and Disposal Proceeds in respect of Vehicles
turned-back or sold (on a Vehicle by Vehicle and Vehicle Manufacturer and/or
Vehicle Dealer by Vehicle Manufacturer and/or Vehicle Dealer basis);

 

- 37 -



--------------------------------------------------------------------------------

  (iii) interest (if any) received on any balance standing from time to time to
the credit of its Dutch FleetCo Spanish Bank Account credited during the
preceding calendar month;

 

  (iv) the VAT charged or to be charged by Dutch FleetCo on supplies of goods or
services treated for Spanish VAT purposes as made by Dutch FleetCo in the
relevant month (the “Monthly Output VAT Ledger”);

 

  (v) the VAT paid or to be paid by Dutch FleetCo on supplies of goods or
services treated for Spanish VAT purposes as made to Dutch FleetCo in the
relevant month (the “Monthly Input VAT Ledger”);

 

  (vi) the principal amount of all FleetCo Advances;

 

  (vii) monies standing to the credit of the Dutch FleetCo Spanish Transaction
Account which constitute Excluded Payments;

 

  (viii) the Monthly Target Corporate Profit Amount in respect of the Spanish
Vehicle Fleet;

 

  (ix) amounts received from the Lessee as a prepayment of Variable Rent which
represent Charge Costs in respect of a particular Vehicle;

 

  (x) amounts for which a provision is made on a Settlement Date in accordance
with item (B), Part A, Part 5, Schedule 3 of the Framework Agreement (the
“provisioned items ledger”);

 

  (xi) amounts which are Excluded Payments and are distributed in accordance
with paragraph 8, Part C, Schedule 1 of this Agreement (the “Excluded Payments
ledger”).

 

  2.1.2 The Spanish Servicer shall ensure that all Ledgers are updated on a
regular basis.

 

2.2 Charge Costs ledger

 

  2.2.1 The Spanish Servicer shall maintain a separate ledger for Charge Costs
in the Dutch FleetCo Spanish Transaction Account.

 

  2.2.2 The Spanish Servicer shall ensure that upon receipt of a prepayment (or
portion) of Variable Rent from the Lessee which is to be used to satisfy Dutch
FleetCo’s obligation to pay Charge Costs in respect of a particular Vehicle, the
Spanish Servicer shall credit such amount to the Charge Costs ledger in the
Dutch FleetCo Spanish Transaction Account.

 

  2.2.3 The Spanish Servicer shall not withdraw any amount from the Charge Costs
ledger except for the sole purpose of paying the Vehicle Manufacturers and/or
Vehicle Dealers in accordance with the relevant supplemental agreement to the
Vehicle Purchasing Agreements.

 

  2.2.4

Upon the date upon which any Charge Costs in respect of a particular Vehicle are
due to be paid to the relevant Vehicle Manufacturer or Vehicle Dealer, the

 

- 38 -



--------------------------------------------------------------------------------

  Spanish Servicer shall debit the respective Charge Costs from the Charge Costs
ledger of the Dutch FleetCo Spanish Transaction Account, provided that such
amounts have previously been received from the Lessee and credited to this
ledger.

 

2.3 Dutch FleetCo Spanish Reserve Account

 

  2.3.1 The Spanish Servicer shall operate the Dutch FleetCo Spanish Reserve
Account (if any) and create and maintain any necessary ledgers to evidence
deposits and withdrawals of funds from this account.

 

3. CHANGE OF ACCOUNT BANK

 

3.1 Change of Account Bank

If, in accordance with the terms of the Spanish Account Bank Agreement, (a) the
Spanish Servicer or Dutch FleetCo wishes to terminate the appointment of the
Dutch FleetCo Spanish Account Bank and/or the Dutch FleetCo Spanish Account Bank
Operator, or (b) the Dutch FleetCo Spanish Account Bank at which the Dutch
FleetCo Spanish Bank Accounts are held and/or the Dutch FleetCo Spanish Account
Bank Operator tenders its resignation in accordance with the terms of clause
13.3 (Resignation of Dutch FleetCo Spanish Account Bank or Dutch FleetCo Spanish
Account Bank Operator) of the Spanish Account Bank Agreement, the Spanish
Servicer shall ensure that:

 

  (i) in the case of paragraph 3.1.1(a) Dutch FleetCo obtains the prior written
consent of the FleetCo Security Agent to effect such termination (such consent
not to be unreasonably delayed or withheld by the FleetCo Security Agent), and,
following the receipt of such consent, provides written notice of such
termination to the relevant Dutch FleetCo Spanish Account Bank and Dutch FleetCo
Spanish Account Bank Operator not less than 30 (thirty) days prior to the
proposed date of such termination;

 

  (ii) Dutch FleetCo appoints a successor to the relevant Dutch FleetCo Spanish
Account Bank in accordance with clause 13.7 (Successor Dutch FleetCo Spanish
Account Bank and Dutch FleetCo Spanish Account Bank Operator) of the Dutch
FleetCo Spanish Account Bank Agreement; and

 

  (iii) Dutch FleetCo transfers the Dutch FleetCo Spanish Bank Accounts to a
successor Account Bank.

 

3.2 Spanish Servicer action on transfer of Dutch FleetCo Spanish Bank Accounts

Simultaneously with the transfer of the Dutch FleetCo Spanish Bank Accounts to a
new account bank:

 

  3.2.1 the Spanish Servicer shall ensure that such new Dutch FleetCo Spanish
Bank Accounts are secured in the same manner as the original Dutch FleetCo
Spanish Bank Accounts were secured under the FleetCo Security Documents and
Dutch FleetCo shall execute such documents and give such notices as may be
required by the FleetCo Security Agent for that purpose; and

 

- 39 -



--------------------------------------------------------------------------------

  3.2.2 the provisions of this Agreement relating to the Dutch FleetCo Spanish
Bank Accounts shall continue to apply to the new Dutch FleetCo Spanish Bank
Accounts.

 

4. OPERATION OF DUTCH FLEETCO SPANISH TRANSACTION ACCOUNT

 

4.1 FleetCo Funds

The Spanish Servicer shall ensure that all amounts payable to the Dutch FleetCo
(save for any amounts required to be credited to the Dutch FleetCo Spanish
Reserve Account in accordance with paragraph 2.3, Part C, Schedule 1 of this
Agreement) shall be paid directly into the Dutch FleetCo Spanish Transaction
Account. Upon the Spanish Servicer becoming aware that any of such amounts is
inadvertently deposited into any of the Spanish Servicer’s bank accounts, such
amount shall be transferred to the Dutch FleetCo Spanish Transaction Account by
the Spanish Servicer within 2 (two) Business Days.

 

4.2 FleetCo Payment Date Payments

On each FleetCo Payment Date, the Spanish Servicer (acting on behalf of Dutch
FleetCo) shall direct that funds standing to the credit of the Dutch FleetCo
Spanish Transaction Account will be applied towards the satisfaction of amounts
due and payable by Dutch FleetCo under the Relevant Transaction Document in
accordance with the relevant FleetCo Priority of Payments.

 

4.3 Provisioned Payments

The Spanish Servicer (acting on behalf of Dutch FleetCo) may, on any Business
Day, withdraw any amounts credited by way of a provision on a previous
Settlement Date to the provisioned items ledger of the Dutch FleetCo Spanish
Transaction Account and apply such amounts, inter alia, towards the following
payments:

 

  4.3.1 towards payment of any amounts that are due and payable to the relevant
Transaction Party and as set out as amounts due and payable by Dutch FleetCo in
accordance with the relevant FleetCo Priority of Payments (other than amounts
listed in paragraphs 4.3.2, 4.3.3 and 4.3.4 below), otherwise than on the next
FleetCo Payment Date, in accordance with the provisions of the Relevant
Transaction Documents;

 

  4.3.2 towards payment of any accrued and unpaid Taxes (and VAT) imposed upon
Dutch FleetCo by any applicable Tax Authority;

 

  4.3.3 towards payment of the purchase price in relation to the purchase of
Vehicles by Dutch FleetCo pursuant to any Vehicle Manufacturer Agreement or
Vehicle Dealer Agreement;

 

  4.3.4 towards payment of any Excess Mileage Charges, Excess Damage Charges and
any other amounts due and payable to any Vehicle Manufacturer and/or Vehicle
Dealer in respect of any Vehicle to the extent that the same are not deducted
from the relevant Repurchase Price payable by such Vehicle Manufacturer and/or
Vehicle Dealer in respect of such Vehicle,

 

- 40 -



--------------------------------------------------------------------------------

provided that upon the delivery of a FleetCo Enforcement Notice to Dutch FleetCo
pursuant to the terms of the Relevant Transaction Document, the Spanish Servicer
shall not withdraw any such amounts from the Dutch FleetCo Spanish Transaction
Account.

 

  4.3.5 The Spanish Servicer (acting on behalf of Dutch FleetCo) may, on any
Business Day, withdraw any amounts from the Dutch FleetCo Spanish Transaction
Account not previously provided for on the provisioned items ledger of such
account and not payable on a Settlement Date towards (i) payment of the purchase
price in relation to the purchase of Vehicles by Dutch FleetCo pursuant to any
Vehicle Manufacturer Agreement or Vehicle Dealer Agreement, provided that Dutch
FleetCo has previously received a FleetCo Advance under the FleetCo Spanish
Facility Agreement to fund such payment, and (ii) the repayment of any FleetCo
Advances.

 

4.4 Reconciliations

On the last Business Day of each month, the Spanish Servicer shall carry out a
reconciliation of the balances of each Dutch FleetCo Spanish Bank Account
against its record of the directions given by it to the Dutch FleetCo Spanish
Account Bank and the Dutch FleetCo Spanish Account Bank Operator pursuant to
this Agreement and shall promptly contact the Dutch FleetCo Spanish Account Bank
and the Dutch FleetCo Spanish Account Bank Operator in order to resolve any
discrepancy which it identified.

 

5. CALCULATIONS AND REPORTS

 

5.1 Calculations

The Spanish Servicer shall, on behalf of Dutch FleetCo, make all the
calculations on a timely basis with respect to:

 

  5.1.1 any fees and amounts in respect of Dutch FleetCo’s participation in the
Transaction (including all amounts due under the FleetCo Spanish Facility
Agreement and other Relevant Transaction Documents); and

 

  5.1.2 ensuring that the FleetCo Advances made to the Dutch FleetCo in respect
of its Spanish Vehicle Fleet do not exceed the Country Asset Value Test.

 

  5.1.3 the amount proposed to be drawn by Dutch FleetCo under the FleetCo
Spanish Facility Agreement, the FleetCo Advance Drawdown Date, the FleetCo
Advance Repayment Date and the FleetCo Proposed Repayment Schedule for each
FleetCo Advance.

 

  5.1.4 The Spanish Servicer shall calculate the FleetCo Available Funds in
respect of Dutch FleetCo on each Reporting Date.

 

  5.1.5 The Spanish Servicer shall notify the Transaction Agent, the FleetCo
Security Agent, the Issuer Security Trustee, the Issuer Cash Manager and the
Central Servicer in writing before 5pm (GMT) on each Reporting Date in the event
of a FleetCo AF Shortfall of the Dutch FleetCo in respect of its Spanish Vehicle
Fleet.

 

- 41 -



--------------------------------------------------------------------------------

  5.1.6 The Spanish Servicer shall notify the Central Servicer of any prepayment
or repayment of any FleetCo Advance.

 

5.2 Reports

 

  5.2.1 The Spanish Servicer shall co-ordinate with the Central Servicer and
provide to the Central Servicer the relevant information required under the
Monthly Servicer Report and Intra-Month Central Servicer Report that the Central
Servicer is required to produce under clause 15 of the Framework Agreement.

 

  5.2.2 The Spanish Servicer shall provide Dutch FleetCo, the Transaction Agent,
the Liquidation Agent and the FleetCo Security Agent with the Fleet Report and
the FleetCo Cash Management and Lease Report on each Reporting Date.

 

  5.2.3 The Spanish Servicer will also provide to the Central Servicer any other
information required by the Central Servicer to comply with its obligations
under the Framework Agreement.

 

5.3 Compliance Certificate

The Spanish Servicer shall prepare the Dutch FleetCo Compliance Certificate and
deliver it to the Transaction Agent, the FleetCo Security Agent, the Issuer, the
Issuer Security Trustee and the Issuer Cash Manager on each Reporting Date or
Intra-Month Reporting Date, as applicable.

 

6. CONCENTRATION LIMITS

 

6.1 The Spanish Servicer shall ensure that the Dutch FleetCo shall:

 

  6.1.1 not take any action which might reasonably be expected to cause any of
the Concentration Limits to be exceeded;

 

  6.1.2 to the extent any of the Concentration Limits is exceeded at any time,
take all reasonable actions to ensure that such Concentration Limit ceases to be
exceeded as soon as practically feasible or that the Vehicles which result in
the Concentration Limits being exceeded are financed by alternative sources,
provided that such financing is permitted under the terms of the Transaction
Documents; and

 

6.2 The Spanish Servicer shall provide information about the constitution of the
Vehicle Fleet to the Central Servicer and liaise with the Central Servicer to
allow the latter to determine whether the Concentration Limits are/will be
exceeded.

 

7. RECORDS

 

7.1 Maintenance of Vehicle Documents

The Spanish Servicer shall:

 

  7.1.1

keep or procure that the Vehicle Documents are kept in safe custody either on
its premises or with third parties who provide the service of keeping custody of
such Vehicle Documents, provided that, in the latter case, the Spanish

 

- 42 -



--------------------------------------------------------------------------------

  Servicer shall direct that any such third parties allow Dutch FleetCo, the
FleetCo Security Agent and the relevant Vehicle Manufacturers, Vehicle Dealers
or their agents access the Vehicle Documents in accordance with Paragraph 1.2.9
of Part A of this Schedule 1;

 

  7.1.2 maintain an up-to-date record of custodians of Vehicle Documents and
inform Dutch FleetCo, the Transaction Agent, the Liquidation Agent and the
FleetCo Security Agent of the location or locations at which the Vehicle
Documents are kept (including in circumstances where custody is retained by a
Sub-contractor) and promptly notify Dutch FleetCo and the FleetCo Security Agent
of any changes to such location effected from time to time; and

 

  7.1.3 ensure that the Vehicle Documents are kept in such manner as to ensure
each is uniquely identifiable and distinguishable, by a reference number, from
the records and other documents which relate to other agreements which are held
by or on behalf of the Spanish Servicer.

 

7.2 Access to records

The Spanish Servicer shall, subject to any Requirement of Law, permit Dutch
FleetCo and the FleetCo Security Agent and any other person reasonably nominated
by Dutch FleetCo and the FleetCo Security Agent at any time during normal
business hours upon reasonable notice to have access to, and take copies of, the
Vehicle Documents and the Servicer Records. Such right of access may not be
exercise more than once in any one year, unless a FleetCo Event of Default has
occurred and is continuing.

 

7.3 Records of payments and correspondence

The Spanish Servicer shall keep and maintain in Computer Readable Form a daily
record:

 

  7.3.1 on a Vehicle by Vehicle basis, of the amounts paid by and to each
Vehicle Manufacturer and/or Vehicle Dealer, any amount due by or to a Vehicle
Manufacturer and/or Vehicle Dealer and the balance from time to time outstanding
on a Vehicle Manufacturer’s and/or Vehicle Dealer’s account;

 

  7.3.2 of all correspondence with Vehicle Manufacturers and Vehicle Dealers;

 

  7.3.3 of the amounts which are recorded as a credit entry or as a debit entry
in the Ledgers and each Dutch FleetCo Spanish Bank Account;

 

  7.3.4 of the purpose for which any amounts are recorded as a credit entry or
as a debit entry in the Ledgers and each Dutch FleetCo Spanish Bank Account;

all in a manner which is consistent with the Relevant Transaction Documents to
which Dutch FleetCo is a party and as may be necessary to enable the Spanish
Servicer to perform its obligations under this Agreement and for all Spanish Tax
and VAT purposes.

 

- 43 -



--------------------------------------------------------------------------------

8. EXCLUDED PAYMENTS

Any Excluded Payments standing to the credit of the Excluded Payments ledger of
the Dutch FleetCo Spanish Transaction Account shall be remitted by the Spanish
Servicer, upon the Spanish Servicer becoming aware of the same, to the person
who is entitled to such funds. In particular this may include, inter alia, any
amounts paid into the Dutch FleetCo Spanish Transaction Account:

 

  8.1 which constitute any rebates, credit or similar incentive for the purchase
of Vehicles and such amounts shall be paid to Spanish OpCo in accordance with
clause 39 of the Spanish Master Lease Agreement;

 

  8.2 in reimbursement for repair work performed on such Vehicle by the Lessee
(at its own cost), where such work is covered by warranty and such amounts shall
be paid to the Lessee;

 

  8.3 in relation to insurance proceeds paid in respect of a Vehicle which has
been purchased by the Lessee from the Lessor (including, without limitation, a
Casualty) and such amounts shall be paid to the Lessee;

 

  8.4 in respect of a Vehicle which is owned by Spanish OpCo, and such amounts
shall be paid to Spanish OpCo;

 

  8.5 in reimbursement of Tax on Motor Vehicles paid by Spanish OpCo in
accordance with clause 10.9 of this Agreement and such amounts shall be paid to
Spanish OpCo in accordance with paragraph 1.4, Part A, Schedule 1 to this
Agreement; and

 

  8.6 in error to Dutch FleetCo and to which Dutch FleetCo is not contractually
entitled, to the person who is so entitled to such funds.

 

9. FLEETCO ADVANCE DRAWDOWN NOTICES/NO DRAWING CONFIRMATION

 

  9.1.1 The Spanish Servicer shall deliver on each Reporting Date or Intra-Month
Reporting Date, as applicable, a draft but completed FleetCo Advance Drawdown
Notice on behalf of Dutch FleetCo to the Central Servicer (who is acting as the
agent of the Issuer) (with a copy being sent to the Transaction Agent, the
Issuer Security Trustee, the FleetCo Security Agent and the Issuer Cash
Manager).

 

  9.1.2 In the event that Dutch FleetCo is not requesting any funding under the
FleetCo Spanish Facility Agreement when Dutch FleetCo and/or Italian FleetCo are
requesting funding under the FleetCo German Facility Agreement and/or FleetCo
Italian Facility Agreement, respectively, the Spanish Servicer shall provide a
no drawing confirmation to the Issuer, the Issuer Cash Manager, the Issuer
Security Trustee, the FleetCo Security Agent and the Transaction Agent by 2pm
(CET) on the Reporting Date or Intra-Month Reporting Date, as applicable.

 

  9.1.3

Following receipt of confirmation of compliance with the Country Asset Value
Test and the Issuer Borrowing Base Test from the Transaction Agent on

 

- 44 -



--------------------------------------------------------------------------------

  the Information Date pursuant to clause 14A.1.1.2 of the Framework Agreement,
the Spanish Servicer shall sign each FleetCo Advance Drawdown Notice (which
shall include any necessary amendments) and deliver such FleetCo Advance
Drawdown Notice to the Central Servicer (acting as agent of the Issuer) on the
Information Date or Intra-Month Information date, as applicable.

 

- 45 -



--------------------------------------------------------------------------------

SCHEDULE 2

NEGOTIATION GUIDELINES IN RELATION TO NEW BUY-BACK

AGREEMENTS TO BE ENTERED INTO BETWEEN FLEETCOS AND VEHICLES

MANUFACTURERS

 

1. General No confusion: (definitions, parties etc)

Recitals to the Pro-forma Supplemental Agreement

“WHEREAS:

 

(A) The Supplier carries on the business of manufacturing and selling vehicles.

 

(B) OpCo purchases vehicles from the Supplier pursuant to fleet agreements
entered into with the Supplier and which are renewed on an annual basis.

 

(C) FleetCo is a special purpose entity incorporated for the purposes of, inter
alia, purchasing Vehicles from the Supplier and leasing the Vehicles so
purchased to OpCo and wishes to accede as additional purchaser to future fleet
agreements to be entered into by OpCo and the Supplier and benefit from similar
purchase terms and conditions.

 

(D) FleetCo proposes to finance the purchase of its Vehicles from the Supplier
through a specific financing structure. Such financing structure requires
certain specific provisions to be contained in future fleet agreements.
Accordingly, the parties wish to provide for such specific provisions to be
incorporated into future fleet agreements to be entered into between OpCo,
FleetCo and the Supplier.”

Clause 1 of the Pro-forma Supplemental Agreement

“NOW THEREFORE IT IS HEREBY AGREED:

 

1. DEFINITIONS

Wherever used in this Agreement and the recitals hereto, and unless the context
otherwise requires, the following terms shall have the following meanings:

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company;

“Contract” has the meaning as set out in Clause 2.1 (The Contract) hereof;

“Finance Documents” means, collectively, the transaction documents entered into
by, inter alios, FleetCo in connection with the execution of the Finance
Transaction;

“Finance Transaction” has the meaning ascribed to such term in Clause 11.2
(Permitted Disclosure);

“Group” means OpCo and its Affiliates;

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary;

 

- 46 -



--------------------------------------------------------------------------------

“Repurchase Obligations” means the obligations of the Supplier to re-purchase,
at the applicable Repurchase Price, those Vehicles previously purchased by
FleetCo from the Supplier pursuant to this Agreement;

“Repurchase Price” means, in relation to any Vehicle, the purchase price payable
by the Supplier to FleetCo for the re-purchase by the Supplier of such Vehicle,
in each case, as calculated pursuant to and in accordance with the Sale and
Repurchase Terms;

“Required Repurchase Condition Standards” means any applicable provisions or
eligibility criteria set out in the Contract requiring Vehicles to meet
specified condition standards or eligibility criteria in relation to the
Repurchase Obligations;

“Required Repurchase Procedures” means any applicable procedures or
requirements, including any minimum or maximum holding periods, set out in the
Contract and required to be followed by FleetCo (or its agents, if any) in
relation to the Repurchase Obligations;

“Sale and Repurchase Terms” means the general terms and conditions for sale and
repurchase of vehicles set out in Schedule 1 (Sale and Repurchase Terms);

“Subsidiary” means any company or corporation (a) which is controlled, directly
or indirectly, by (and would be treated as a subsidiary in the latest financial
statements of) the first-mentioned company or corporation; or (b) of which more
than half the issued share capital of which is beneficially owned, directly or
indirectly, by the first-mentioned company or corporation; or (c) which is a
Subsidiary of another Subsidiary of the first-mentioned company or corporation,
and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

“Turnback Damages” means damages payable by FleetCo or deductions to the
Repurchase Price applicable by the Supplier as a result of failure by FleetCo to
comply with the Required Repurchase Condition Standards; and

“Vehicles” means any passenger vehicle, van or other light duty or heavy duty
commercial vehicle or truck purchased by FleetCo or OpCo subject to an in
accordance with the terms of the Contract.”

 

2. Separate Notices

Clause 16 of the Pro-forma Supplemental Agreement

 

16. “NOTICE

 

16.1 Communications in writing

Any notice to be served by a party to the Contract:

 

  16.1.1 shall be in writing;

 

- 47 -



--------------------------------------------------------------------------------

  16.1.2 shall be in the English language or accompanied by a translation
thereof into English certified (by an officer of the person making or delivering
the same) as being a true and accurate translation thereof; and

 

  16.1.3 shall be delivered personally or sent by first class post (and air mail
if overseas) or by fax or by e mail to the party due to receive the Notice at
its address, fax number or e mail address set out below and marked for the
attention of the person or persons set out in below or to another address or fax
number or e mail address or marked for the attention of another person or
persons specified by the receiving party by not less than 7 days’ written notice
to the other Parties received before the notice was despatched.

 

16.2 Time of receipt

Unless there is evidence that it was received earlier, a notice marked for the
attention of the person specified in accordance the above sub-clause is deemed
given:

 

  16.2.1 if delivered personally, when left at the relevant address referred to
below;

 

  16.2.2 if sent by post, except air mail, two business days after posting it;

 

  16.2.3 if sent by air mail, six business days after posting it;

 

  16.2.4 if sent by fax, when confirmation of its transmission has been recorded
by the sender’s fax machine; and

 

  16.2.5 if sent by e mail, two business days after sending it.

 

16.3 Business day

In the above clause 16.2 (Time of Receipt), “business day” means a day other
than a Saturday, Sunday or public holiday in either the country from which the
notice is sent or in the country to which the notice is sent.

 

16.4 Notice details

In the case of the Supplier:

Address:

Tel:

Fax:

Email:

Attention:

In the case of OpCo:

Address:

Tel:

 

- 48 -



--------------------------------------------------------------------------------

Fax:

Email:

Attention:

In the case of FleetCo:

Address:

Tel:

Fax:

Email:

Attention:

 

3. Vehicle Purchasing

Clause 3 of the Pro-forma Supplemental Agreement

 

3. “VEHICLE PURCHASING

 

3.1 Purchases by OpCo

Unless otherwise agreed in writing by the parties, with effect from the Contract
Commencement Date, OpCo shall purchase Vehicles under the Contract in accordance
with the Sale and Repurchase Terms only and FleetCo shall remain a potential
purchaser under the Contract but shall not, until the FleetCo Commencement Date
(as defined below), itself purchase Vehicles under the Contract.

 

3.2 FleetCo Commencement Date

[Imperative]

OpCo shall notify the Supplier of the date from which FleetCo shall start
purchasing Vehicles under the Contract (such date, the “FleetCo Commencement
Date”). With effect from and following the FleetCo Commencement Date, OpCo and
FleetCo shall both be entitled to purchase Vehicles from the Supplier pursuant
to and in accordance with this Contract. For the avoidance of doubt, FleetCo
shall have no obligation (contractual or non-contractual) to purchase any
Vehicle from the Supplier under this Contract, unless a purchase order in
respect of such Vehicle has been issued by FleetCo.

 

3.3 No Liability of FleetCo for OpCo obligations

[Imperative]

 

  3.3.1 FleetCo shall not have any liability (howsoever described) for the
obligations (contractual or non-contractual) of OpCo (in its capacity as a
guarantor, purchaser of vehicles or howsoever otherwise arising) under the
Contract.

 

- 49 -



--------------------------------------------------------------------------------

  3.3.2 To the extent that OpCo enters into or is party to any other vehicles
sale arrangement with the Supplier, FleetCo shall not have any liability
(howsoever described) for the obligations (contractual or non-contractual) of
OpCo under any such arrangement or any contractual agreement relating thereto.

 

3.4 No Liability of FleetCo for OpCo failure

[Imperative]

 

  3.4.1 The Supplier agrees and recognises that the obligation of FleetCo to
turn-back Vehicles (if any) under the Contract is conditional on the full and
timely performance by OpCo of its corresponding obligation to return such
Vehicles under its separate lease contractual arrangements with FleetCo.

 

  3.4.2 Whenever the Supplier suffers any damage or loss in relation to the
re-possession by the Supplier of a Vehicle from FleetCo whether pursuant to the
applicable retention of title provisions provided for under the Sale and
Repurchase Terms (if any) or upon turn back of a Vehicle by FleetCo in breach of
the Sale and Repurchase Terms or the Supplier otherwise wishes to claim any
amounts under or in connection with this Agreement, such damage, loss or amounts
shall in each case only be recoverable from OpCo and in no event shall FleetCo
be liable for any such damage, loss or amounts, provided however that, for the
avoidance of doubt, any damages suffered by the Supplier which are Turnback
Damages owed by FleetCo to such Supplier may be off set by the Supplier against
any amount of the Repurchase Price owed by it to FleetCo in accordance with the
provisions of Clause 9 (Set Off).

 

3.5 Several obligation (obligaciunes mancomunadas)

[Imperative]

Without prejudice to the provisions under Clause 6 (Guarantee), the obligations
and liabilities of FleetCo and OpCo under the Contract shall in each case be
several and not joint (mancomunadas).

 

3.6 No waiver

[Non-imperative]

The purchase by FleetCo of Vehicles under the Contract shall not prejudice or
affect any liability of any party under the Contract which may have arisen prior
to the FleetCo Commencement Date or, except as expressly mentioned herein, waive
or modify any obligation of any party under the Sale and Repurchase Terms to the
extent that such obligation was to be performed or observed at any time prior to
the execution of the Contract.”

 

- 50 -



--------------------------------------------------------------------------------

4. Volume Targets and Rebates (non-imperative)

Clause 4 of the Pro-forma Supplemental Agreement

 

4. “VOLUME TARGETS AND REBATES

[Non-imperative]

 

4.1 Vehicles purchased by OpCo and FleetCo under the Contract shall be
aggregated when determining or calculating any minimum volume of Vehicles
required to be purchased under the Sale and Repurchase Terms and the minimum
requirements of purchase against which various rebates and discounts provided
under the Sale and Repurchase Terms may apply.

 

4.2 Any bonus payment or other similar amount payable by the Supplier for
Vehicles purchased under the Contract by OpCo or by FleetCo shall, in each case,
be paid to OpCo.

 

4.3 Any reduction to the purchase price of Vehicles as a result of any minimum
vehicle purchase levels being reached (such minimum purchase levels being
determined or calculated in accordance with clause [4.1] above) shall inure to
the benefit of FleetCo and OpCo and such reduction to the purchase price shall
apply to all Vehicles to be purchased by FleetCo and OpCo.

 

4.4 In the event that any minimum vehicle purchase level required under the
Contract in the relevant year is not met, any rebate of bonus payment or other
reduction of benefits applied to the purchase price on Vehicles purchased by
FleetCo, or any other amount recoverable by the Supplier (howsoever described
and including, without limitation, penalty payments, if applicable), shall in
each case only be recoverable from OpCo and in no event shall FleetCo be liable
for any such amounts.”

 

5. Purchase Orders and Transfer of title

Clause 5 of the Pro-forma Supplemental Agreement

 

5. “PURCHASE ORDERS AND TRANSFER OF TITLE

[Imperative]

 

5.1 The Supplier hereby agrees to:

 

  5.1.1 invoice OpCo and FleetCo separately whenever this Contract (including
pursuant to the Sale and Repurchase Terms) provides that an amount shall be due
to the Supplier by any of them; and

 

  5.1.2 record any order of Vehicles made by OpCo or, as the case may be,
FleetCo in the name of the company that made the order.

 

- 51 -



--------------------------------------------------------------------------------

5.2 [Option 1 below is the best position for Avis and should be our starting
position. If Suppliers will not agree to Option 1, Option 2 should be used. The
number of days in Option 2 should be as small as possible, every additional day
has a detrimental effect on the securitisation. In no event should this period
be longer than 30 days.]

Notwithstanding anything to the contrary in this Agreement, FleetCo may, at any
time and for any reason whatsoever, cancel all outstanding vehicle orders (but
not some of them) it has placed with the Supplier by giving a notice in writing
(the “Cancellation Notice”) to the Supplier (with a copy to OpCo). The
Cancellation Notice will be effective [OPTION 1: immediately upon] [OPTION 2:
[—] days after] receipt by the Supplier in legible form, upon which FleetCo
shall (i) irrevocably and definitely be discharged from all obligations and
liabilities towards the Supplier arising or which may arise from such cancelled
orders and (ii) cease to be able to make any new vehicle order under the
Contract.

 

5.3 OpCo irrevocably acknowledges and agrees that, upon Supplier’s request in
writing, OpCo shall unconditionally assume all FleetCo’s obligations and
liabilities and benefit from all FleetCo’s rights (including the right to
receive delivery of the relevant vehicles) which may arise from the cancelled
orders. The Supplier irrevocably acknowledges and agrees that any default by
OpCo or the unenforceability for any reason of the assumption by OpCo of
FleetCo’s rights and obligations (including the right to receive delivery of the
relevant vehicles) shall not affect the validity and enforceability of the
discharge of FleetCo’s obligations and liabilities as set out in Clause 5.2
above.”

 

6. Repurchase Obligations unconditional

Clause 7 of the Pro-forma Supplemental Agreement

 

7. “REPURCHASE OBLIGATIONS UNCONDITIONAL

[Non-imperative]

 

7.1 The Repurchase Obligations shall be unconditional and irrevocable
obligations of the Supplier, subject only to (a) any applicable Required
Repurchase Procedures, and (b) any Required Repurchase Condition Standards.
Without limiting the generality of the foregoing, no Repurchase Obligation shall
be conditional upon FleetCo or OpCo or any other person, individually or in
aggregate purchasing any minimum number of Vehicles or meeting any other minimum
threshold level over or within any period or the solvency of FleetCo, OpCo or
any other member of the Group.

 

7.2 By exception to any terms of the Required Repurchase Procedures or Required
Repurchase Condition Standards, no Repurchase Obligations shall be conditional
upon whether FleetCo turns back Vehicles to the Supplier within agreed vehicles
holding periods.”

 

- 52 -



--------------------------------------------------------------------------------

7. Termination

Clause 8 of the Pro-forma Supplemental Agreement

 

8. “TERMINATION

 

8.1 “Each of the parties hereto may terminate the Contract (including the Sale
and Repurchase Terms) subject to and in accordance with the terms thereof,
provided always that (a) such termination is without prejudice to any Required
Repurchase Procedures or Required Repurchase Condition Standards and
(b) notwithstanding any other provisions of the Sale and Repurchase Terms to the
contrary:

 

  8.1.1 the Supplier shall not at any time be entitled to terminate its
Repurchase Obligations in relation to any Vehicle which has previously been
delivered to or to the order of FleetCo prior to the termination date and any
such Repurchase Obligations shall survive any termination of the Contract
irrespective of whether such termination is as a result of any breach by OpCo of
any of its obligations under this Contract; [Non-imperative]

 

  8.1.2 the provisions of Clauses 9 (Set Off), 13 (Limited Recourse) and 14 (Non
Petition) shall survive the termination of the Contract; [Imperative]

 

  8.1.3 the terminating party must have given prior reasonable notice in writing
to the other party of its intention to terminate the Contract; and
[Non-imperative]

 

  8.1.4 no amounts to be paid by FleetCo pursuant to the Contract shall become
immediately due and payable as a result of, or in connection with, the
termination of the Contract. [Imperative]”

 

8. Set off rights

Clause 9 of the Pro-forma Supplemental Agreement

 

9. “SET OFF

[OPTION 1 – TO BE INSERTED WHENEVER POSSIBLE]

 

9.1 The Supplier may off set any amount owed by FleetCo in respect of Turnback
Damages under the Contract against any amount of the Repurchase Price owed under
the Contract by the Supplier to FleetCo. Other than the preceding sentence, the
Supplier undertakes not to set off any amount owed to it by FleetCo (including
any unpaid purchase price owed to the Supplier by FleetCo in relation to
Vehicles ordered by FleetCo (whether delivered or not) under any vehicle
purchasing agreement entered into from time to time between such parties
(including the Contract) against any amount (including, save as provided for in
the preceding sentence, amounts of Repurchase Price) owed by the Supplier to
FleetCo under any vehicle purchasing agreement entered into from time to time
between such parties (including the Contract).

 

9.2

Notwithstanding the above, the Supplier undertakes not to set off any amount
owed by OpCo to the Supplier under the Contract, or otherwise (including under
any other vehicle purchasing agreement entered into from time to time between
such parties),

 

- 53 -



--------------------------------------------------------------------------------

  against any amounts owed by the Supplier to FleetCo pursuant to the Contract
or to any other vehicle purchasing agreement entered into from time to time
between FleetCo and the Supplier, even if any are deemed to be connected (ex
eadem causa) claims.

[OPTION 2 – TO BE INSERTED IF OEM WILL NOT AGREE TO OPTION 1]

 

9.1 The Supplier may off set any amount owed by FleetCo to the Supplier pursuant
to the Contract against any amount owed by it to FleetCo pursuant to the
Contract or any agreement made between FleetCo and the Supplier. FleetCo may off
set any amount owed by the Supplier to FleetCo pursuant to the Contract against
(a) any amount owed by it to the Supplier pursuant to the Contract or any
agreement made between FleetCo and the Supplier or (b) any amount which becomes
owed by it to the Supplier pursuant to any agreement which may be entered into
between them. [Non-imperative]

 

9.2 Notwithstanding the above, the Supplier undertakes not to set off any amount
owed by OpCo to the Supplier under the Contract, or otherwise (including under
any other vehicle purchasing agreement entered into from time to time between
such parties), against any amounts owed by the Supplier to FleetCo pursuant to
the Contract or to any other vehicle purchasing agreement entered into from time
to time between FleetCo and the Supplier, even if any are deemed to be connected
(ex eadem causa) claims. [Imperative]”

 

9. Title

Clause 10 of the Pro-forma Supplemental Agreement

 

10. “TITLE

[Non-imperative]

 

10.1 Transfer to FleetCo

To the extent that credit terms are made available to FleetCo by the Supplier in
relation to the payment by FleetCo of the applicable purchase price in respect
of the relevant Vehicle, title to such Vehicle shall not pass from the Supplier
to FleetCo until the time of payment in full of the purchase price for that
Vehicle by FleetCo to the Supplier following which title to the Vehicle shall
immediately and unconditionally pass from the Supplier to FleetCo.

 

10.2 Transfer to Supplier

To the extent that credit terms are made available to the Supplier by FleetCo in
relation to the payment by such Supplier (or on its behalf) of the applicable
Repurchase Price in respect of the relevant Vehicle, title to a Vehicle shall
not pass from FleetCo to the Supplier until the time of payment in full of the
Repurchase Price for that relevant Vehicle by the Supplier (or if specified by
the Supplier at the time of payment, by its nominee) to FleetCo following which
title to the Vehicle shall immediately and unconditionally pass to the
Supplier.”

 

- 54 -



--------------------------------------------------------------------------------

10. Confidentiality

Clause 11 of the Pro-forma Supplemental Agreement

 

11. “CONFIDENTIALITY

[Imperative]

 

11.1 General prohibition on disclosure

Subject only as provided in sub-clause 11.2 below, none of FleetCo, OpCo nor the
Supplier may disclose the terms of the Contract, to any person without the prior
written consent of:

 

  11.1.1 in the case of disclosure by FleetCo or OpCo, the Supplier; or

 

  11.1.2 in the case of disclosure by the Supplier, FleetCo and OpCo;

provided always that such prohibition on disclosure shall not apply to any
disclosure to any court of competent jurisdiction in accordance with any
requirement of or direction by any regulatory body, regulatory investment
exchange, listing authority or other competent or relevant authority or as
otherwise required by applicable law or regulation.

 

11.2 Permitted disclosure

FleetCo shall be entitled to disclose any term of the Contract in connection
with any proposed issue of securities and/or other form of financing which is
secured, whether directly or indirectly, on any Vehicle to be purchased by it or
FleetCo’s rights, interests or benefits under the Contract (a “Finance
Transaction”):

 

  11.2.1 to any Affiliate of FleetCo or any issuer, guarantor, funding provider
(being a bank lender or otherwise), security trustee, lead manager or arranger
(or any person appointed in a similar role), rating agency, servicer, monoline
insurer, any other person providing credit support or credit or liquidity
enhancement for a proposed Finance Transaction or any person to whom or for
whose benefit FleetCo assigns, pledges or transfers pursuant to clause 1.26
below as well as their agents, professional advisors and Affiliates; and

 

  11.2.2 (other than in relation to any commercial terms including purchase
price, Repurchase Price, any requirement in relation to the number of Vehicles
required to be purchased by FleetCo or OpCo pursuant to the Contract, discounts,
depreciation, payment terms, bonus arrangements, refurbishment costs,
overmileage penalties, as the case may be) pursuant to any offering document, or
investor presentation or any other marketing materials prepared in connection
with a proposed Finance Transaction.”

 

- 55 -



--------------------------------------------------------------------------------

11. Assignment and transfer

Clause 12 of the Pro-forma Supplemental Agreement

 

12. “ASSIGNMENT AND TRANSFERS

 

12.1 Assignment by FleetCo

FleetCo may assign, pledge or transfer (by way of security or otherwise) its
rights, interests and/or benefits under the Contract to a third party funding
provider, a FleetCo Security Agent, a security trustee or any other person in
relation to or in connection with any Finance Transaction without restriction
and without the need to obtain the consent of the Supplier or any other person.
[Imperative]

 

12.2 Assignment by the Supplier

The Supplier may assign its rights under the Contract without the prior written
consent of FleetCo, provided that such assignment or transfer does not prejudice
any rights or benefits of FleetCo (including, without limitation, any set-off
rights under the Contract against any assignee of the Supplier) and does not
grant such assignee any more rights against FleetCo than those granted to the
Supplier under the Contract. [Non-imperative]”

 

12. No-Petition and Non-recourse

Clauses 13 and 14 of the Pro-forma Supplemental Agreement

 

13. “LIMITED RECOURSE

[Imperative]

 

13.1 Save as otherwise expressly contemplated herein, each of the Supplier and
OpCo may commence legal proceedings against FleetCo to the extent that the only
relief sought against FleetCo pursuant to such proceedings is the re-possession
by the Supplier of a Vehicle (in respect of which the applicable purchase price
remains unpaid) pursuant to the applicable retention of title provisions
provided for under the Sale and Repurchase Terms (if any) and shall not have
recourse to any asset of FleetCo (other than any such Vehicle). [Imperative]

 

13.2 The Supplier hereby irrevocably and unconditionally covenants and
undertakes that, other than as expressly specified herein, it shall not be
entitled to and shall not initiate or take any step prior to twenty-four
(24) months and one (1) day after the termination of the Finance Documents in
connection with the commencement of legal proceedings (howsoever described) to
recover any amount owed to it by FleetCo under the Contract (other than serving
a written demand on FleetCo for payment subject to the terms of this Contract
and solely for the purpose of avoiding forfeiture of right or any other action
strictly necessary to prevent the legal expiration of its rights hereunder).
[Imperative]

 

13.3

The Supplier irrevocably and unconditionally agrees that any amounts owed to it
by FleetCo under the Contract will only become matured, due and payable if and
to the extent that the available funds of FleetCo are sufficient to pay for such
amounts in

 

- 56 -



--------------------------------------------------------------------------------

  accordance with the relevant priority agreement of the Finance Documents,
provided that any such amounts owed by FleetCo will become due and payable on
the day which is twenty-four (24) months and one (1) day after the termination
of the Finance Documents (to the extent that they have not become due and
payable prior to that day pursuant to this clause). [Non-imperative but is
recommended to be included]

 

14. NON PETITION

[Imperative]

The Supplier shall not be entitled to take, and unconditionally and irrevocably
agrees that it shall not take, prior to twenty-four (24) months and one (1) day
after the termination of the Finance Documents, any step in connection with:

 

  14.1.1 the liquidation, suspension of payments, bankruptcy, emergency
regulations or insolvency (or any similar or analogous proceedings of
circumstances) of FleetCo; or

 

  14.1.2 the appointment of an insolvency officer or any similar officer in
relation to FleetCo or any of its assets whatsoever; or

 

  14.1.3 the initiation (or the joining of any person to initiate) or the taking
of any step (on behalf of itself or by any person on its behalf) in connection
with the liquidation or insolvency (or any similar or analogous proceedings of
circumstances) of FleetCo. [This sub-paragraph is non-imperative but is
recommended to be included]”

 

13. Amendment – no amendment without prior written consent of each party

Clause 17 of the Pro-forma Supplemental Agreement

 

17. “AMENDMENTS, MODIFICATIONS AND WAIVERS

No term of this Contract (including the Sale and Repurchase Terms and this
Agreement) may be amended, modified or waived by any party hereto, except with
the prior written consent of the parties hereto and any such amendment,
modification or waiver shall be binding on all the parties hereto.”

 

- 57 -



--------------------------------------------------------------------------------

SCHEDULE 3

REJECTED VEHICLE SCHEDULE

Relating to Dutch FleetCo

Vehicle Identification Number:

Manufacturer:

Model year and make:

Programme/Non-Programme:

Drop location/owning area:

Date of original purchase:

Capitalised Cost:

Effective date of sale to Dutch FleetCo:

Date of rejection by Lessee:

Net Book Value:

LESSOR

Dutch FleetCo

 

By:  

 

  As Spanish Servicer, for and on behalf of Dutch FleetCo Date:  

 

AVIS ALQUILE UN COCHE S.A.

Spanish OpCo

 

By:  

 

Date:  

 

 

- 58 -



--------------------------------------------------------------------------------

SCHEDULE 4

CONDITIONS PRECEDENT

 

1. A copy certified by an officer of the Spanish Servicer to be a true, complete
and up-to-date copy, of the constitutional documents of the Spanish Servicer.

 

2. A copy certified by an officer of the Spanish Servicer to be a true copy, and
being in full force and effect and not amended or rescinded, of resolutions of
the board of directors of the Spanish Servicer, amongst others:

 

  (a) approving the transactions contemplated by the Spanish Servicing
Agreement; and

 

  (b) authorising a person or persons to sign and deliver on behalf of the
Spanish Servicer, the Spanish Servicing Agreement and any notices or other
documents to be given pursuant thereto.

 

3. Specimen signatures, authenticated by an officer of the Spanish Servicer of
each of the authorised signatories referred to in paragraph 2(b) above.

 

- 59 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF OFFICER’S CERTIFICATE

To

Crédit Agricole Corporate and Investment Bank

9 quai du Président Paul Doumer

92920 Paris La Défense Cedex

France

(the “FleetCo Security Agent” for itself and on behalf of the Spanish FleetCo
Secured Creditors and the “Transaction Agent”)

The undersigned,                             , an Authorised Signatory of Dutch
FleetCo, pursuant to Paragraph 1.1.3 (Designation of Eligible Vehicles) of Part
A of Schedule 1 of the Spanish Servicing Agreement hereby certifies that:

 

(a) Dutch FleetCo is in receipt of the indicative terms for the Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement for the
[                    ] model year;

 

(b) upon review of such terms there are no changes or indication of changes to
the terms and conditions (other than changes related to Commercial Terms) of the
relevant Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer Buy-Back
Agreement as compared to the Vehicle Dealer Buy-Back Agreement or Vehicle
Manufacturer Buy-Back Agreement for the previous model year that are likely to
have a Material Adverse Effect on Dutch FleetCo or, where the changes do not
comply with the foregoing, the undersigned confirms that the FleetCo Security
Agent has consented to such changes and attaches a copy of such consent; and

 

(c) the undersigned has no reason to believe that there will be any changes to
the terms and conditions of the final Vehicle Dealer Buy-Back Agreement or
Vehicle Manufacturer Buy-Back Agreement for the [                    ] model
year (when the Vehicle Dealer Buy-Back Agreement or Vehicle Manufacturer
Buy-Back Agreement is to be entered into) as compared to the Vehicle Dealer
Buy-Back Agreement or Vehicle Manufacturer Buy-Back Agreement for the previous
model year that would be likely to have a Material Adverse Effect on Dutch
FleetCo (other than changes related to Commercial Terms).

Capitalised terms used but not defined in this Certificate shall have the
meanings ascribed to such terms in the Spanish Servicing Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of         , 20    .

 

 

[Name] [Title]

 

- 60 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF DIRECTOR’S CERTIFICATE REGARDING NEGOTIATION

GUIDELINES COMPLIANCE

To

FinCar Fleet B.V., Sucursal en España

Avenida Manoteras nº 32

28050 Madrid

Spain

(“Dutch FleetCo”)

Crédit Agricole Corporate and Investment Bank

9 quai du Président Paul Doumer

92920 Paris La Défense Cedex

France

(the “FleetCo Security Agent” for itself and on behalf of the Spanish FleetCo
Secured Creditors and the “Transaction Agent”)

Pursuant to Paragraph 1.1.1 of Part A of Schedule 1 of the Spanish Servicing
Agreement, the undersigned,                             , a Director of the
Spanish Servicer, hereby certifies that:

 

(a) Appendix A hereto contains a complete list of all Vehicle Manufacturer
Agreements and Vehicle Dealer Agreements entered into or renewed by Dutch
FleetCo during the calendar year [—], other than those Vehicle Manufacturer
Agreements and Vehicle Dealer Agreements in respect of which the FleetCo
Security Agent has granted a waiver pursuant to Paragraphs 1.1.1(a) of Schedule
1 of the Spanish Servicing Agreement;

 

(b) the undersigned hereby certifies that all Vehicle Manufacturer Agreements
and Vehicle Dealer Agreements listed in Appendix A satisfy all of the Imperative
Principles and the Non-Imperative Principles of the Negotiation Guidelines set
forth in Schedule 1 of the Spanish Servicing Agreement; and

 

(c) the undersigned hereby certifies that the Vehicle Manufacturer Agreements
and Vehicle Dealer Agreements listed in Appendix B satisfy all of the Imperative
Principles but not all of the Non-Imperative Principles of the Negotiation
Guidelines. The number of the relevant Non-Imperative Principle that is not
complied with is set out next to the name of the relevant Vehicle Manufacturer
Agreements and Vehicle Dealer Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of         , 20     .

 

 

[Name] Director

 

- 61 -



--------------------------------------------------------------------------------

SCHEDULE 7

SPANISH SERVICER COMMUNICATION TO DUTCH FLEETCO DUE TO

SUBPROCESSING AGREEMENT

AVIS ALQUILE UN COCHE, S.A.

Avenida de Manoteras 32

28050 Madrid

FINCAR FLEET B.V., SUCURSAL EN ESPAÑA

Avenida de Manoteras 32

28050 Madrid

I, hereby notify to FINCAR FLEET B.V., SUCURSAL EN ESPAÑA that the company
[insert details] (registered at the Mercantile Registry of [—] under volume [—],
page [—], sheet number [—], inscription [—] and with CIF number [—]), a company
incorporated in Spain with its principal place of business in Spain will act as
a sub-processor of AVIS ALQUILE UN COCHE, S.A., and therefore will have access
to personal data for which Dutch FleetCo is responsible.

In addition to this, I hereby notify that in order to comply with provisions of
Article 21 of the Royal Decree 1720/2007 dated 21 December, AVIS ALQUILE UN
COCHE, S.A. has entered into a sub processing agreement with [insert
sub-processor].

 

AVIS ALQUILE UN COCHE, S.A. By: Name: Title:

 

- 62 -



--------------------------------------------------------------------------------

SCHEDULE 8

CONTRATO DE SUBENCARGO DE TRATAMIENTO SUSCRITO ENTRE AVIS

ALQUILE UN COCHE, S.A. Y [INSERT SUB ENCARGADO]

En Madrid, a [—] de [—] de [—]

REUNIDOS

De una parte, D. [—], mayor de edad con D.N.I. nº [—], y domicilio profesional
en [—].

Y de otra parte, D. [—], mayor de edad con D.N.I. nº [—], y domicilio
profesional en [—].

INTERVIENEN

D. [—], en nombre y representación de la Mercantil AVIS ALQUILE UN COCHE, S.A.,
compañía inscrita en el Registro Mercantil de Madrid, volumen 2552, página 68,
hoja M-44527 inscripción 265ª y CIF A28152767 (en adelante “OpCo”). D.
[—]interviene en calidad de [—]en virtud de escritura pública otorgada ante el
Notario de [—]en fecha [—]de [—]de [—]bajo el número [—]de su protocolo.

D. [—], en nombre y representación de la Mercantil [—], compañía inscrita en el
Registro Mercantil de [—], volumen [—], página [—], hoja [—]inscripción [—]y CIF
[—]. D. [—]interviene en calidad de [—]en virtud de escritura pública otorgada
ante el Notario de [—]en fecha [—]de [—]de [—]bajo el número [—]de su protocolo.

EXPONEN

I.- Que FINCAR FLEET B.V., SUCURSAL EN ESPAÑA (“Dutch FleetCo”) y OpCo han
firmado dos Acuerdos de fecha 22 de junio de 2012, denominados Spanish Interim
Master Lease Agreement y Spanish Interim Servicing Agreement, respectivamente.

II.- Que como consecuencia de la prestación de los servicios a los que OpCo se
obliga bajo los contratos anteriormente mencionados, OpCo va a precisar de la
colaboración de la compañía [insertar subencargado] para lo cual va a ser
necesario que [insertar subencargado] acceda, como subencargado del tratamiento,
a los ficheros de datos pertenecientes a Dutch FleetCo.

III.- Que como consecuencia de lo anterior, resulta necesario, en cumplimiento
de lo dispuesto en la Ley Orgánica 15/1999 de 13 de Diciembre (“LOPD”) y del
Reglamento que la desarrolla, el RD 1720/2007 de 21 de Diciembre (“Reglamento”)
celebrar el correspondiente acuerdo entre OpCo, como encargada del tratamiento,
y [insertar subencargado] como subencargada, que se regirá por las siguientes

 

- 63 -



--------------------------------------------------------------------------------

CLÁUSULAS

PRIMERA.- OpCo como encargado del tratamiento (“Encargado”) de los ficheros de
Dutch FleetCo va a proceder a dar acceso a dichos ficheros a [insertar
subencargado], que actuará como subencargada del tratamiento de los mismos.
Siendo esto así, y al objeto de cumplir con lo previsto en el artículo 12 de la
LOPD y con lo dispuesto en el artículo 21 del Reglamento, las Partes acuerdan lo
siguiente:

 

  •  

[insertar subencargado] mantendrá el secreto y la confidencialidad de los
ficheros.

 

  •  

[insertar subencargado] sólo llevará a cabo tratamientos de los ficheros
siguiendo las instrucciones de OpCo y de Dutch FleetCo.

 

  •  

[insertar subencargado] no aplicará ni utilizará estos ficheros con fines
distintos a la prestación de los servicios de realización de estudios de mercado
mencionados en el presente Acuerdo.

 

  •  

[insertar subencargado] no comunicará ni cederá a terceros estos ficheros ni
siquiera con fines de conservación.

 

  •  

[insertar subencargado] implantará, con respecto a los ficheros, las medidas de
Seguridad que sean necesarias con el fin de cumplir con lo dispuesto en el
artículo 9 de la LOPD y en el Reglamento. Dado el tipo de datos de carácter
personal contenidos actualmente en los ficheros, las Medidas de Seguridad que
deberá implantar el Prestador según lo aquí regulado, serán aquellas calificadas
de nivel básico en el Reglamento. Dichas medidas de seguridad podrán ser
modificadas a instancias de OpCo al objeto de acomodarlas a cambios normativos o
a variaciones en la tipología de Datos.

Una vez terminada la prestación de los Servicios, los ficheros (así como
cualesquiera soportes o documentos que contengan algún dato de carácter personal
de estos Ficheros) que [insertar subencargado] tenga en su poder, serán
devueltos a OpCo o, a petición escrita de este último, destruidos en su
totalidad.

Las Partes se comprometen a asumir directamente sus respectivas
responsabilidades y a mantenerse indemnes entre sí por cuantas
responsabilidades, incluidas, sin limitación, sanciones administrativas,
tuvieran que hacer frente como consecuencia del incumplimiento total o parcial
de la otra Parte en relación con sus obligaciones derivadas del presente Acuerdo
en la medida en que dicha responsabilidad o infracción sea consecuencia de actos
u omisiones de la otra Parte en la esfera de sus competencias.

 

AVIS ALQUILE UN COCHE, S.A.     [insertar subencargado]

 

   

 

Nombre:     Nombre: Cargo:     Cargo:

 

- 64 -